EXHIBIT 10.72

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of November 24, 2003

 

among

 

PTEK HOLDINGS, INC.,

AMERICAN TELECONFERENCING SERVICES, LTD.,

XPEDITE SYSTEMS, INC.,

as Borrowers

 

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO

 

LASALLE BANK NATIONAL ASSOCIATION,

as Agent

 

and

 

BANK OF AMERICA, N.A.

as Documentation Agent

 

LASALLE BANK NATIONAL ASSOCIATION,

as Arranger

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECTION 1

 

DEFINITIONS

   1

1.1

  Definitions    1

1.2

  Other Interpretive Provisions    22

SECTION 2

 

COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES

   23

2.1

  Commitments    23

2.2

  Loan Procedures    23

2.3

  Letter of Credit Procedures    25

2.4

  Commitments Several    28

2.5

  Certain Conditions    28

2.6

  Joint and Several    28

SECTION 3

 

EVIDENCING OF LOANS

   32

3.1

  Notes    32

3.2

  Recordkeeping    32

SECTION 4

 

INTEREST

   32

4.1

  Interest Rates    32

4.2

  Interest Payment Dates    33

4.3

  Setting and Notice of LIBOR Rates    33

4.4

  Computation of Interest    33

SECTION 5

 

FEES

   33

5.1

  Non-Use Fee    33

5.2

  Letter of Credit Fees    33

5.3

  Agent’s Fees    34

SECTION 6

 

REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT AMOUNT; PREPAYMENTS

   34

6.1

  Reduction or Termination of the Revolving Commitment Amount    34

6.2

  Prepayments    35

6.3

  Manner of All Prepayments    35

6.4

  Repayments of Revolving Loans    36

SECTION 7

 

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

   36

7.1

  Making of Payments    36

7.2

  Application of Certain Payments    36



--------------------------------------------------------------------------------

7.3

  Due Date Extension    36

7.4

  Setoff    36

7.5

  Proration of Payments    36

7.6

  Taxes    37

SECTION 8

 

INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS

   39

8.1

  Increased Costs    39

8.2

  Basis for Determining Interest Rate Inadequate or Unfair    40

8.3

  Changes in Law Rendering LIBOR Loans Unlawful    40

8.4

  Funding Losses    41

8.5

  Right of Lenders to Fund through Other Offices    41

8.6

  Discretion of Lenders as to Manner of Funding    41

8.7

  Mitigation of Circumstances; Replacement of Lenders    41

8.8

  Conclusiveness of Statements; Survival of Provisions    42

SECTION 9

 

REPRESENTATIONS AND WARRANTIES

   42

9.1

  Organization    42

9.2

  Authorization; No Conflict    42

9.3

  Validity and Binding Nature    43

9.4

  Financial Condition    43

9.5

  No Material Adverse Change    43

9.6

  Litigation and Contingent Liabilities    43

9.7

  Ownership of Properties; Liens    43

9.8

  Equity Ownership; Subsidiaries    44

9.9

  Pension Plans    44

9.10

  Investment Company Act    45

9.11

  Public Utility Holding Company Act    45

9.12

  Regulation U    45

9.13

  Taxes; Tax Shelter Registration    45

9.14

  Solvency, etc    45

9.15

  Environmental Matters    46

9.16

  Insurance    46



--------------------------------------------------------------------------------

9.17

  Real Property    47

9.18

  Information    47

9.19

  Intellectual Property    47

9.20

  Burdensome Obligations    47

9.21

  Labor Matters    47

9.22

  No Default    47

9.23

  Subordinated Debt    47

9.24

  Excluded Subsidiaries    48

SECTION 10

 

AFFIRMATIVE COVENANTS

   48

10.1

  Reports, Certificates and Other Information    48

10.2

  Books, Records and Inspections    51

10.3

  Maintenance of Property; Insurance    51

10.4

  Compliance with Laws; Payment of Taxes and Liabilities    52

10.5

  Maintenance of Existence, etc    53

10.6

  Use of Proceeds    53

10.7

  Employee Benefit Plans    53

10.8

  Environmental Matters    53

10.9

  Tax Shelter Registration    54

10.10

  Further Assurances    54

SECTION 11

 

NEGATIVE COVENANTS

   55

11.1

  Debt    56

11.2

  Liens    57

11.3

  Restricted Payments    58

11.4

  Mergers, Consolidations, Sales    59

11.5

  Modification of Organizational Documents    61

11.6

  Transactions with Affiliates    61

11.7

  Unconditional Purchase Obligations    61

11.8

  Inconsistent Agreements    62

11.9

  Business Activities; Issuance of Equity    62

11.10

  Investments    62

11.11

  Restriction of Amendments to Certain Documents    63



--------------------------------------------------------------------------------

11.12

  Fiscal Year    64

11.13

  Financial Covenants    64

11.14

  Cancellation of Debt    64

11.15

  Subsidiary Matters    65

SECTION 12

  EFFECTIVENESS; CONDITIONS OF LENDING, ETC    65

12.1

  Initial Credit Extension    65

12.2

  Conditions    68

SECTION 13

  EVENTS OF DEFAULT AND THEIR EFFECT    68

13.1

  Events of Default    68

13.2

  Effect of Event of Default    70

SECTION 14

  THE AGENT    72

14.1

  Appointment and Authorization    72

14.2

  Reliance by Agent    73

14.3

  Notice of Default    74

14.4

  Credit Decision    74

14.5

  Indemnification    74

14.6

  Agent in Individual Capacity    75

14.7

  Successor Agent    75

14.8

  Collateral Matters    76

14.9

  Agent May File Proofs of Claim    76

14.10

  Other Agents; Arrangers and Managers    77

SECTION 15

  GENERAL    77

15.1

  Waiver; Amendments    77

15.2

  Confirmations    78

15.3

  Notices    78

15.4

  Computations    78

15.5

  Costs, Expenses and Taxes    79

15.6

  Assignments; Participations    79

15.7

  Register    81

15.8

  GOVERNING LAW    81

15.9

  Confidentiality    81



--------------------------------------------------------------------------------

15.10

   Severability    82

15.11

   Nature of Remedies    82

15.12

   Entire Agreement    82

15.13

   Counterparts    83

15.14

   Successors and Assigns    83

15.15

   Captions    83

15.16

   INDEMNIFICATION BY THE BORROWERS    83

15.17

   Nonliability of Lenders    84

15.18

   FORUM SELECTION AND CONSENT TO JURISDICTION    85

15.19

   WAIVER OF JURY TRIAL    85



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT dated as of November 24, 2003 (this “Agreement”) is
entered into among PTEK HOLDINGS, INC., a Georgia corporation (the “Company”),
AMERICAN TELECONFERENCING SERVICES, LTD., a Missouri corporation (“ATS”),
XPEDITE SYSTEMS, INC., a Delaware corporation (“Xpedite”), the financial
institutions that are or may from time to time become parties hereto (together
with their respective successors and assigns, the “Lenders”), LASALLE BANK
NATIONAL ASSOCIATION (in its individual capacity, “LaSalle”), as agent for the
Lenders, and BANK OF AMERICA, N.A., as documentation agent.

 

The Lenders have agreed to make available to the Borrowers (as hereinafter
defined) a revolving credit facility (which includes letters of credit) upon the
terms and conditions set forth herein.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

SECTION 1 DEFINITIONS.

 

1.1 Definitions. When used herein the following terms shall have the following
meanings:

 

Account Debtor is defined in the Guaranty and Collateral Agreement.

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

Additional Stock Loans – see Section 11.10(j).

 

Affected Loan - see Section 8.3.

 

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Agent nor any Lender shall be deemed an Affiliate of any
Related Party.



--------------------------------------------------------------------------------

Agent means LaSalle in its capacity as agent for the Lenders hereunder and any
successor thereto in such capacity.

 

Agent Fee Letter means the fee letter dated as of September 22, 2003 between the
Borrowers and the Agent.

 

Agreement - see the Preamble.

 

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the appropriate “Non-Use Fee Rate” column
corresponding to Facility Usage at the end of such day, and (iv) the L/C Fee
shall be the percentage set forth under the column “L/C Fee Rate”:

 

Level

--------------------------------------------------------------------------------

  

Total Debt

to EBITDA Ratio

--------------------------------------------------------------------------------

  

LIBOR

Margin

--------------------------------------------------------------------------------

   

Base Rate

Margin

--------------------------------------------------------------------------------

   

L/C Fee

Rate

--------------------------------------------------------------------------------

 

I

  

Greater than 2.00:1

   2.50 %   1.00 %   2.50 %

II

  

Greater than 1.50:1 but less than or equal to 2.00:1

   2.25 %   0.75 %   2.25 %

III

  

Greater than 1.00:1 but less than or equal to 1.50:1

   2.00 %   0.50 %   2.00 %

IV

  

Less than or equal to 1.00:1

   1.75 %   0.25 %   1.75 %

 

          Non-Use Fee Rate


--------------------------------------------------------------------------------

 

Level

--------------------------------------------------------------------------------

  

Total Debt to EBITDA

                Ratio                

--------------------------------------------------------------------------------

  

Facility Usage

greater than or

equal to 50%

--------------------------------------------------------------------------------

   

Facility Usage greater

than or equal to 25%

but less than 50%

--------------------------------------------------------------------------------

   

Facility

Usage less

than 25%

--------------------------------------------------------------------------------

 

I

  

Greater than 2.00:1

   0.375 %   0.425 %   0.475 %

II

  

Greater than 1.50:1 but less than or equal to 2.00:1

   0.375 %   0.425 %   0.475 %

III

  

Greater than 1.00:1 but less than or equal to 1.50:1

   0.300 %   0.350 %   0.400 %

IV

  

Less than or equal to 1.00:1

   0.250 %   0.300 %   0.350 %

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the earlier of the day the Company provides or is required to provide
the annual and quarterly financial statements



--------------------------------------------------------------------------------

and other information pursuant Section 10.1.1 or 10.1.2, as applicable, and the
related Compliance Certificate, pursuant to Section 10.1.3. Notwithstanding
anything contained in this paragraph to the contrary, (a) if the Company fails
to deliver such financial statements and Compliance Certificate in accordance
with the provisions of Sections 10.1.1, 10.1.2 and 10.1.3, the LIBOR Margin, the
Base Rate Margin, the Non-Use Fee Rate and the L/C Fee Rate shall be based upon
Level I above beginning on the date such financial statements and Compliance
Certificate were required to be delivered until the fifth (5th) Business Day
after such financial statements and Compliance Certificate are actually
delivered, whereupon the Applicable Margin shall be determined by the then
current Level; (b) no reduction in any Applicable Margin shall become effective
at any time when an Event of Default or Unmatured Event of Default has occurred
and is continuing; and (c) the initial Applicable Margin on the Closing Date
shall be based on Level II until the date on which the financial statements and
Compliance Certificate have been delivered for the Fiscal Quarter ending
December 31, 2003; provided, however, the Non-Use Fee Rate shall be equal to
0.375% until the first anniversary of the Closing Date.

 

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Related Party to any Person (other than a Related
Party) of any asset or right of such Related Party (including the loss,
destruction or damage of any thereof or any actual or threatened (in writing to
any Related Party) condemnation, confiscation, requisition, seizure or taking
thereof) other than (a) the Disposition of any asset which is to be replaced,
and is in fact replaced, within 180 days with another asset performing the same
or a similar function, (b) the sale or lease of inventory in the ordinary course
of business, and (c) other Dispositions in any Fiscal Year the Net Cash Proceeds
of which do not in the aggregate exceed $500,000.

 

Assignee - see Section 15.6.1.

 

Assignment Agreement - see Section 15.6.1.

 

ATT Agreement means that certain Settlement Agreement dated as of October 20,
2003 by and among the Company, EasyLink Services Corporation and AT&T Corp, as
amended, modified or otherwise supplemented from time to time.

 

Attorney Costs means, with respect to any Person, all actual out-of-pocket fees
and charges of any counsel to such Person, the reasonable allocable cost of
internal legal services of such Person (if any), all actual reasonable
disbursements of such internal counsel and all court costs and similar legal
expenses.

 

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.

 

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or



--------------------------------------------------------------------------------

hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Agent or any Lender as a result of the Agent or such Lender
purchasing participations or executing indemnities or reimbursement obligations
with respect to the Bank Products provided to the Loan Parties pursuant to the
Bank Product Agreements.

 

Bank Products means any service or facility extended to any Loan Party by any
Lender or the Agent or its Affiliates including: (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
Transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) Hedging Agreements.

 

Base Rate means, at any time, the greater of (a) the Federal Funds Rate plus
0.5% and (b) the Prime Rate.

 

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

 

Base Rate Margin - see the definition of Applicable Margin.

 

Borrowers means, collectively, the Company, ATS, Xpedite and each other Person
that becomes a Borrower under this Agreement pursuant to a Joinder Agreement,
and Borrower means any of the Borrowers.

 

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company and its Subsidiaries, including expenditures in respect of
Capital Leases, but excluding expenditures made in connection with the
replacement, substitution or restoration of assets to the extent financed (a)
from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

 

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

Cash Collateralize means to deliver cash collateral to the Agent, to be held as
cash collateral for outstanding Letters of Credit, pursuant to documentation in
form and substance, and in an amount, satisfactory to the Agent. Derivatives of
such term have corresponding meanings.



--------------------------------------------------------------------------------

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder, (e) money market accounts
or mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
the Agent.

 

Change of Control means the occurrence of any of the following events: (a) any
person (as such term is used in section 13(d) and section 14(d)(2) of the
Exchange Act as in effect on the Closing Date) or related persons constituting a
group (as such term is used in Rule 13d-5 under the Exchange Act), become the
“beneficial owners” (as such term is used in Rule 13d-3 under the Exchange Act
as in effect on the Closing Date), directly or indirectly, of more than 35% of
the total voting power of all classes then outstanding of the Company’s voting
stock, or acquire the power to elect, appoint or cause the election or
appointment of at least a majority of the members of the board of directors of
the Company, through beneficial ownership of the capital stock of the Company or
otherwise; (b) the Company shall cease to, directly or indirectly, own and
control 100% of each class of the outstanding Capital Securities of each
Subsidiary except as otherwise specifically noted on Schedule 11.10 for minority
interests in effect on the date hereof and minority interests required under
local law for foreign jurisdictions, or unless either (i) a Subsidiary is merged
into another Subsidiary or (ii) a Subsidiary is sold in accordance with Section
11.4; (c) a “Change of Control” shall occur, as such term is defined under (i)
the 2004 Indenture, or (ii) the 2008 Indenture, or (d) Premiere Ireland shall
cease to own and control, directly and beneficially, all of the issued and
outstanding Capital Securities of Premiere Australia.

 

Closing Date - see Section 12.1.

 

Code means the Internal Revenue Code of 1986.



--------------------------------------------------------------------------------

Collateral means all assets of the Company and its Subsidiaries in which a Lien
has been granted to the Agent for the benefit of the Lenders pursuant to the
Collateral Documents to secure the payment and performance of Obligations.

 

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Pledge Agreement, each Perfection Certificate, each control agreement and
any other agreement or instrument pursuant to which the Company, any Subsidiary
or any other Person grants or purports to grant collateral to the Agent for the
benefit of the Lenders to secure the payment and performance of any Obligations
or otherwise relates to any Collateral.

 

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

 

Company - see the Preamble.

 

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period.

 

Consolidated Net Worth means, as of any date, the sum of the amounts that would
be shown on a consolidated balance sheet of the Company and its Subsidiaries at
such date for (i) capital stock, (ii) capital surplus and (iii) retained
earnings, all as determined on a consolidated basis in accordance with GAAP.

 

Consolidated Tangible Assets means, with respect to any Person at any date of
determination thereof, (i) Consolidated Total Assets of such Person on that
date, less (ii) all assets of such Person and its consolidated Subsidiaries as
are properly classified as intangible assets in accordance with GAAP, including
customer lists, goodwill, copyrights, trade names, trademarks, patents,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs.

 

Consolidated Total Assets means, with respect to any Person as of any date, the
assets and properties of such Person and its Subsidiaries as of such date
determined on a consolidated basis in accordance with GAAP.

 

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or



--------------------------------------------------------------------------------

otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the shares or ownership interest of any other Person; (c) undertakes or
agrees (whether contingently or otherwise): (i) to purchase, repurchase, or
otherwise acquire any indebtedness, obligation or liability of any other Person
or any property or assets constituting security therefor, (ii) to advance or
provide funds for the payment or discharge of any indebtedness, obligation or
liability of any other Person (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, working capital or other financial condition of any other
Person, or (iii) to make payment to any other Person other than for value
received; (d) agrees to lease property or to purchase securities, property or
services from such other Person with the purpose or intent of assuring the owner
of such indebtedness or obligation of the ability of such other Person to make
payment of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

 

Controlled Group means the Related Parties and all other members of a controlled
group of corporations, all members of a controlled group of trades or businesses
(whether or not incorporated) under common control and all members of an
affiliated service group which, together with any of the Related Parties, are
treated as a single employer under Section 414 of the Code or Section 4001 of
ERISA.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person and (i) all Debt of any partnership of which such Person is a general
partner.

 

Debt to be Repaid means Debt listed on Schedule 12.1.



--------------------------------------------------------------------------------

Designated Senior Indebtedness means, collectively, all “Designated Senior
Indebtedness” (as such term is defined in the 2004 Indenture) and “Designated
Senior Indebtedness” (as such term is defined in the 2008 Indenture).

 

Designated Proceeds - see Section 6.2.2(a).

 

Designated Officers means the officers listed on Schedule 1.1A.

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Easylink Note means that certain Amended and Restated Promissory Note dated as
of September 1, 2003 made by EasyLink Services Corporation in favor of the
Company, as amended, modified or otherwise supplemented from time to time.

 

EasyLink Shares means those certain class A shares, par value $.01 per share, of
EasyLink Services Corporation acquired by the Company pursuant to that Share
Purchase Agreement dated as of February 27, 2003 by and between the Company and
AT&T Corp. in connection with the transactions contemplated by the ATT
Agreement.

 

EBITDA means, for any period, Consolidated Net Income for such period, minus,
for any period, an amount equal to the amount of cash payments made during such
period for amounts or items included in the Lease Severance Charge, plus, to the
extent deducted in determining such Consolidated Net Income, Interest Expense,
income tax expense, depreciation and amortization for such period and excluding
the following (without duplication) to the extent the same are included in the
determination of Consolidated Net Income: (i) gains from Asset Dispositions (ii)
expenses and premiums incurred on or after the Closing Date in connection with
the redemption or repurchase of the 2004 Subordinated Debt to the extent that
the aggregate amount of such expenses and premiums does not exceed $500,000,
(iii) expenses (including losses), premiums and gains incurred prior to the
Closing Date in connection with the redemption or repurchase of the 2004
Subordinated Debt or the 2008 Subordinated Debt, (iv) non-cash expenses
associated with the issuance and vesting of equity based compensation awards to
employees, officers, directors or independent contractors (whether in the form
of restricted stock, stock options or warrants but excluding phantom stock and
stock appreciation and comparable plans) but only to the extent that cash
payments are not required to be made by the Company or any Subsidiary in
connection therewith, (v) non-cash charges for impairment of assets under FAS
142 and FAS 144, (vi) non-cash gains and credits, (vii) extraordinary and other
gains, (viii) non-cash losses, (ix) extraordinary cash losses but only to the
extent the aggregate amount thereof for any period does not exceed the aggregate
amount (without duplication) of clauses (v) and (vi) of this definition for such
period, and (x) the Lease Severance Charge.

 

EBITDAR means, for any period, EBITDA plus Rental Expense for such period.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.



--------------------------------------------------------------------------------

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

Event of Default means any of the events described in Section 13.1.

 

Exchange Act means the Securities Exchange Act of 1934, as amended.

 

Excluded Subsidiary means any Subsidiary of the Company that (a) does not hold
or license any material or significant intellectual property, (b) does not at
any time hold more than 1% of all Consolidated Tangible Assets of the Company
and its Subsidiaries, (c) does not at any time, together with all other Excluded
Subsidiaries as determined on an aggregate basis, hold more than 5% of
Consolidated Tangible Assets of the Company and its Subsidiaries (the “5% CTA
Determination”), and (d) is designated on Schedule 9.24 as an Excluded
Subsidiary or hereafter is designated by the Company in a notice to the Agent
and the Lenders as an “Excluded Subsidiary”. No Subsidiary existing on the
Closing Date, which is not listed on Schedule 9.24 as an Excluded Subsidiary on
the Closing Date, may be designated as an Excluded Subsidiary after the Closing
Date, and (ii) no Subsidiary created or acquired after the Closing Date, which
is not designated as an Excluded Subsidiary by notice to the Agent and the
Lenders on or before five (5) Business Days following date of such creation or
acquisition, may be designated as an Excluded Subsidiary after such creation or
acquisition. Notwithstanding the foregoing (i) Premiere Australia shall be
deemed to be an Excluded Subsidiary and excluded from the 5% CTA Determination
so long as the aggregate amount of its Consolidated Tangible Assets does not
exceed 5% of all Consolidated Tangible Assets of the Company and its
Subsidiaries, and (ii) prior to December 31, 2004 Xpedite England, Xpedite
France and Xpedite Germany shall be deemed to be Excluded Subsidiaries so long
as (X) Xpedite England Holdco, Xpedite France Holdco and Xpedite Germany Holdco,
respectively, own directly and beneficially all of Xpedite England’s, Xpedite
France’s and Xpedite Germany’s respective issued and outstanding Capital
Securities, and (Y) none of Xpedite England Holdco, Xpedite France Holdco and
Xpedite Germany Holdco have any Debt, liabilities or other obligations (other
than to an Obligor, in the case of Xpedite Germany Holdco, to Xpedite Germany),
except in each case a dollar equivalent not to exceed $100,000 in the aggregate
as to any such Person; provided, however, on the date on which any of Xpedite
England, Xpedite France and Xpedite Germany shall become a direct, first-tier
subsidiary of Xpedite Worldwide and the provisions of Section 10.10 of this
Agreement have been met as to such Person (including without limitation the
receipt by the Agent of a first priority perfected Lien in 65% of the Capital
Securities of such Person) then such Person shall cease to be an Excluded
Subsidiary and shall instead become a Pledged Subsidiary and the provisions of
clause (X) above shall cease to be applicable as to such Person.



--------------------------------------------------------------------------------

Excluded Taxes means taxes based upon, or measured by, a Lender’s or Agent’s (or
a branch of a Lender or Agent) overall net income, overall net receipts, or
overall net profits (including franchise taxes imposed in lieu of such taxes),
but only to the extent such taxes are imposed by a taxing authority (a) in a
jurisdiction in which such Lender or Agent is organized, (b) in a jurisdiction
which such Lender’s or Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Agent’s lending office (or branch) in
respect of which payments under this Agreement are made is located.

 

Existing Letters of Credit means the Letters of Credit set forth on Schedule
1.1B hereto.

 

Facility Usage means, as at the time of determination, the ratio of (i)
Revolving Outstandings to (ii) the Revolving Commitment Amount, expressed as a
percentage.

 

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent. The Agent’s determination of such rate shall be binding
and conclusive absent manifest error.

 

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

 

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2003”) refer to the Fiscal Year ending on December 31 of
such calendar year.

 

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio for the
Company and its Subsidiaries of (a) the total for such period of EBITDAR minus
the sum of all unfinanced Capital Expenditures to (b) the sum for such period of
(i) income taxes paid, net of income tax refunds received, in cash, plus (ii)
cash Interest Expense, plus (iii) required payments of principal of Debt
(excluding the 2004 Subordinated Debt and mandatory prepayment pursuant to
Section 6.2.2), plus (iv) Rental Expense, all as determined on a consolidated
basis in accordance with GAAP.

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.



--------------------------------------------------------------------------------

Group - see Section 2.2.1.

 

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by one or more of the
Obligors, together with any joinders thereto and any other guaranty and
collateral agreement executed by an Obligor, in each case in form and substance
satisfactory to the Agent and as amended, modified or supplemented from time to
time.

 

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to any Environmental Law.

 

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

 

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

 

Indemnified Liabilities - see Section 15.16.

 

Interest Expense means, for any period, the sum of (a) consolidated interest
expense of the Company and its Subsidiaries for such period (including all
imputed interest on Capital Leases), and (b) the Make-Whole Amount.

 

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;



--------------------------------------------------------------------------------

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;

 

(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.

 

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or equity security (including through
issuance of any debt or equity security), by making any loan or advance, by
becoming obligated with respect to a Contingent Liability in respect of
obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

 

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

 

Joinder Agreement means a Joinder Agreement in the form of annexed Exhibit C, or
in such other form that may be satisfactory in form and substance to the Agent.

 

LaSalle - see the Preamble.

 

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

 

L/C Fee Rate - see the definition of Applicable Margin.

 

Lease Severance Charge means the extraordinary charge made in September, 2003
for lease termination and severance costs in an aggregate amount not to exceed
$9,600,000.

 

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.

 

Lender Party - see Section 15.16.

 

Letter of Credit - see Section 2.1.2.

 

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.



--------------------------------------------------------------------------------

LIBOR Margin - see the definition of Applicable Margin.

 

LIBOR Office means, with respect to any Lender, the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

 

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which Dollar deposits in an amount comparable to the amount of the relevant
LIBOR Loan and for a period equal to the relevant Interest Period are offered in
the London Interbank Eurodollar market at 11:00 A.M. (London time) two (2)
Business Days prior to the commencement of such Interest Period (or three (3)
Business Days prior to the commencement of such Interest Period if banks in
London, England were not open and dealing in offshore Dollars on such second
preceding Business Day), as displayed in the Bloomberg Financial Markets system
(or other authoritative source selected by the Agent in its sole discretion),
divided by (b) a number determined by subtracting from 1.00 the then stated
maximum reserve percentage for determining reserves to be maintained by member
banks of the Federal Reserve System for Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D), such rate to remain fixed for such Interest Period, or as the
LIBOR Rate is otherwise determined by the Agent in its sole and absolute
discretion. The Agent’s determination of the LIBOR Rate shall be conclusive,
absent manifest error.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, and all documents, instruments and agreements
delivered in connection with the foregoing.

 

Loan Parties means, collectively, Obligors and each other Person that has
entered into a Pledge Agreement, and Loan Party means any thereof.

 

Loan or Loans means one or more Revolving Loans.

 

Mandatory Prepayment Event - see Section 6.2.2(a).

 

Margin Stock means any “margin stock” as defined in Regulation U.

 

Make-Whole Amount means the sum of the aggregate amount of the Interest
Make-Whole Payment (as such term is defined in the 2008 Indenture) due under the
terms of the 2008 Subordinated Debt and paid in cash in connection with the
conversion of the 2008 Subordinated Debt to common stock of the Company, and the
aggregate amount of standby underwriting fees paid in connection with such
conversion.



--------------------------------------------------------------------------------

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Borrowers, the Loan Parties or Related Parties,
in each case taken as a whole, (b) a material impairment of the ability of any
Loan Party to perform any of the Obligations under the Loan Documents in any
material respect or (c) a material adverse effect upon any substantial portion
of the Collateral or upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document.

 

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.

 

Net Cash Proceeds means:

 

  (a) with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Related Party pursuant
to such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Company to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements), (iii)
amounts required to be applied to the repayment of any Debt secured by a Lien on
the asset subject to such Asset Disposition (other than the Loans), and (iv) the
amount reinvested in an Acquisition permitted by Section 11.4, provided that
such reinvestment occurs within 180 days of such Asset Disposition.

 

  (b) with respect to any issuance of Debt, the aggregate cash proceeds received
by any Related Party pursuant to such issuance, net of the direct costs of such
issuance (including up-front, underwriters’ and placement fees).

 

Non-U.S. Participant - see Section 7.6(d).

 

Non-Use Fee Rate - see the definition of Applicable Margin.

 

Note means a promissory note substantially in the form of Exhibit A.

 

Notice of Borrowing - see Section 2.2.2.



--------------------------------------------------------------------------------

Notice of Conversion/Continuation—see Section 2.2.3.

 

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliate,
and all Bank Product Obligations, all in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due.

 

Obligors means, collectively, Borrowers and each other Person that has entered
into the Guaranty and Collateral Agreement, and Obligor shall mean any thereof.

 

Operating Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person, other than any Capital Lease.

 

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

 

Participant—see Section 15.6.2.

 

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

Perfection Certificate means each perfection certificate executed and delivered
to the Agent by one or more of the Related Parties.

 

Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

Pledge Agreements means, collectively, each Pledge Agreement dated as of the
date hereof and executed and delivered by one or more of the Loan Parties,
together with any joinders thereto and any other pledge agreement executed by a
Loan Party in each case in form and substance satisfactory to the Agent and as
amended, modified or supplemented from time to time, and Pledge Agreement shall
mean any thereof.

 

Pledged Subsidiaries means all Subsidiaries other than Excluded Subsidiaries,
and Pledged Subsidiary means any thereof.



--------------------------------------------------------------------------------

Premiere Australia means Premiere Conferencing PTY Limited, an Australian
corporation.

 

Premiere Ireland means Premiere Conferencing (Ireland) Limited, an Irish
corporation.

 

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Agent as its prime rate (whether or
not such rate is actually charged by the Agent), which is not intended to be the
Agent’s lowest or most favorable rate of interest at any one time. Any change in
the Prime Rate announced by the Agent shall take effect at the opening of
business on the day specified in the public announcement of such change;
provided that the Agent shall not be obligated to give notice of any change in
the Prime Rate.

 

Pro Forma Basis means, for the purpose of calculating pro forma compliance with
each of the financial covenants set forth in Section 11.13 in respect of a
proposed Restricted Payment or Restricted Transaction, that such Restricted
Payment or Restricted Transaction shall be deemed to have occurred as of the
first day of the four fiscal-quarter period ending as of the most recent fiscal
quarter end preceding the date of such Restricted Payment or Restricted
Transaction with respect to which the Agent and the Lenders received the
financial statements and officer’s certificates required to be delivered
pursuant to this Agreement, as applicable. For purposes of any such calculation
of the financial covenants set forth in Section 11.13 in respect of a Restricted
Payment or Restricted Transaction: (a) any Debt incurred by any Related Party in
connection with such Restricted Payment or Restricted Transaction (i) shall be
deemed to have been incurred as of the first day of the applicable period and
(ii) if such Debt has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such Debt as
at the relevant date of determination; and (b) income statement items (whether
positive or negative) attributable to the Capital Securities or Property
acquired in any Restricted Transaction shall be included to the extent relating
to the relevant period (i.e., the actual results of operations of such Person or
business unit or division for the Computation Period preceding the date of
determination, as if such Person or business unit or division had been acquired
(and any related Debt had been incurred) on the first day of such Computation
Period).

 

Pro Rata Share means, with respect to any Lender, (x) prior to the Revolving
Commitment Amount being terminated or reduced to zero, the percentage obtained
by dividing (i) such Lender’s Revolving Commitment Amount, by (ii) the aggregate
Revolving Commitment Amount of all Lenders and (y) from and after the time the
Revolving Commitment Amount has been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender’s Revolving Outstandings by (ii) the aggregate unpaid principal
amount of all Revolving Outstandings.

 

Regulation D means Regulation D of the FRB.

 

Regulation U means Regulation U of the FRB.



--------------------------------------------------------------------------------

Related Parties means, collectively, the Company and its Subsidiaries, whether
now existing or hereafter arising, and Related Party means any thereof.

 

Rental Expense means, with respect to any Person, for any period, the aggregate
amount of all rental payments and other payments (whether for tax, operating or
other expenses) under Operating Leases made (or scheduled to be made) by such
Person for such period.

 

Replacement Lender - see Section 8.7(b).

 

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

 

Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed
66 2/3% as determined pursuant to the definition of “Pro Rata Share”.

 

Restricted Payment - see Section 11.3.

 

Restricted Transaction- see Section 11.4.

 

Revolving Commitment Amount means $60,000,0000 as reduced from time to time
pursuant to Section 6.1.

 

Revolving Loan - see Section 2.1.1.

 

Revolving Loan Availability means the Revolving Commitment Amount less the
Revolving Outstandings.

 

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

 

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

Senior Debt means all Debt of the Company and its Subsidiaries other than
Subordinated Debt.

 

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, an executive vice president, the chief
operating officer or the treasurer of such Loan Party.

 

Small Acquisition means an Acquisition with respect to which the aggregate
consideration (including without limitation all assumed liabilities) is less
than $250,000.



--------------------------------------------------------------------------------

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

 

Subordinated Debt means, collectively, the 2004 Subordinated Debt and the 2008
Subordinated Debt.

 

Subordinated Debt Documents means the 2004 Indenture, the 2008 Indenture, all
notes issued pursuant to such Indentures and all other documents and instruments
relating to the Subordinated Debt and all amendments and modifications thereof
approved by the Agent.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.

 

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

Termination Date means the earlier to occur of (a) November 24, 2006 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or 13.

 

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.

 

Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP, excluding (a) Hedging Obligations,
and (b) contingent obligations in respect of undrawn letters of credit.

 

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio for the Company and its Subsidiaries of (a) Total Debt as of such day to
(b) EBITDA (adjusted on a pro forma basis for any Acquisition occurring during
the Computation Period so that income statement items (whether positive or
negative) attributable to any Capital Securities or Property acquired in any
Acquisition shall be included on a pro forma basis for the Computation Period,



--------------------------------------------------------------------------------

as if such Acquisition had occurred on the first day of the Computation Period)
for the Computation Period ending on such day, all as determined on a
consolidated basis in accordance with GAAP.

 

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

2004 Indenture means that certain Indenture dated as of June 15, 1997 between
the Company, formerly known as Premiere Technologies, Inc., a Georgia
corporation, and IBJ Schroder Bank & Trust Company, as trustee for the benefit
of the holders of the 2004 Subordinated Debt, and all amendments and
modifications thereof prior to the date hereof or permitted hereunder.

 

2004 Subordinated Debt means the indebtedness evidenced by those certain 5 3/4%
Subordinated Convertible Notes due July 1, 2004 issued by the Company in the
original principal amount of $172,500,000 pursuant to the 2004 Indenture.

 

2008 Indenture means that certain Indenture dated as of August 12, 2003 between
the Company and SunTrust Bank, as trustee for the benefit of the holders of the
2008 Subordinated Debt, and all amendments and modifications thereof prior to
the date hereof or permitted hereunder.

 

2008 Subordinated Debt means the indebtedness evidenced by those certain 5%
Subordinated Convertible Notes due August 15, 2008 issued by the Company in the
original principal amount of $85,000,000 pursuant to the 2008 Indenture.

 

type - see Section 2.2.1.

 

UCC is defined in the Guaranty and Collateral Agreement.

 

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

 

Withholding Certificate - see Section 7.6(d).

 

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

 

Xpedite England means Xpedite Systems Limited, an English corporation.



--------------------------------------------------------------------------------

Xpedite England Holdco means Xpedite Systems Holdings (UK) Limited, an English
corporation.

 

Xpedite France means Xpedite Systems S.A., a French corporation.

 

Xpedite France Holdco means Xpedite Systems Participation EURL, a French
corporation.

 

Xpedite Germany means Xpedite Systems GmbH, a German corporation.

 

Xpedite Germany Holdco means Xpedite Holdings GmbH, a German corporation.

 

Xpedite Worldwide means Xpedite Systems Worldwide, Inc., a Delaware corporation.

 

1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

 

(c) The term “including” is not limiting and means “including without
limitation.”

 

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

 

(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

 

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Company, the Lenders
and the other parties thereto and are the products of all parties. Accordingly,
they shall not be construed against the Agent or the Lenders merely because of
the Agent’s or Lenders’ involvement in their preparation.

 

(h) Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial



--------------------------------------------------------------------------------

statements required to be delivered hereunder shall be prepared, in accordance
with GAAP as in effect from time to time, applied on a basis consistent (except
for such changes approved by the Company’s independent public accountants) with
the most recent audited consolidated financial statement of the Company
delivered pursuant to Section 10.1.1; provided, that if the Company notifies the
Agent that the Borrowers wish to amend any covenant in Section 11.13 to
eliminate the effect of any change in GAAP after December 31, 2002 on the
operation of such covenant (or if the Agent notifies the Borrowers that the
Required Lenders wish to amend Section 11.13 for such purpose), then the
Borrowers’ compliance with such covenants shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrowers and the Required Lenders. Neither the Agent nor
any Lender will charge an amendment fee for any such amendment, the sole purpose
of which is to reflect changes in GAAP occurring after the Closing Date.

 

SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

 

2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
and to issue or participate in Letters of Credit for the account of, the
Borrowers as follows:

 

2.1.1 Revolving Loan Commitment. Each Lender agrees to make loans on a revolving
basis (“Revolving Loans”) from time to time until the Termination Date in such
Lender’s Pro Rata Share of such aggregate amounts as the Company may request
from all Lenders; provided that the Revolving Outstandings will not at any time
exceed the Revolving Commitment Amount. All Borrowers shall be jointly and
severally liable for the Revolving Loans and all other Obligations.

 

2.1.2 L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue Letters of Credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
one or more of the Borrowers from time to time before the date which is 30 days
prior to the scheduled Termination Date (or any date prior to the scheduled
Termination Date so long as such Letters of Credit are Cash Collateralized) and,
as more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit; provided that (a) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed $15,000,000
and (b) the Revolving Outstandings shall not at any time exceed the Revolving
Commitment Amount.

 

2.2 Loan Procedures.

 

2.2.1 Various Types of Loans. Each Revolving Loan shall be divided into tranches
which are either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as
the Company shall specify in the related Notice of Borrowing or Notice of
Conversion/Continuation pursuant



--------------------------------------------------------------------------------

to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period are
sometimes called a “Group” or collectively “Groups”. Base Rate Loans and LIBOR
Loans may be outstanding at the same time, provided that not more than ten (10)
different Groups of LIBOR Loans shall be outstanding at any one time. All
borrowings, conversions and repayments of Revolving Loans shall be effected so
that each Lender will have a ratable share (according to its Pro Rata Share) of
all types and Groups of Loans. Notwithstanding the foregoing or any other
provision of this Agreement, the Company may not select any Interest Period for
a LIBOR Loan which is longer than one month prior to the earlier of (x) 90 days
after the Closing Date and (y) the date that the Agent notifies the Company that
it has completed its primary syndication of the Loans and the Commitments.

 

2.2.2 Borrowing Procedures. The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit E
or telephonic notice (followed immediately by a Notice of Borrowing) to the
Agent of each proposed borrowing not later than (a) in the case of a Base Rate
borrowing, 11:00 A.M., Chicago time, on the proposed date of such borrowing, and
(b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time, at least three
Business Days prior to the proposed date of such borrowing. Each such notice
shall be effective upon receipt by the Agent, shall be irrevocable, and shall
specify the date, amount and type of borrowing and, in the case of a LIBOR
borrowing, the initial Interest Period therefor. Promptly upon receipt of such
notice, the Agent shall advise each Lender thereof. Not later than 1:00 P.M.,
Chicago time, on the date of a proposed borrowing, each Lender shall provide the
Agent at the office specified by the Agent with immediately available funds
covering such Lender’s Pro Rata Share of such borrowing and, so long as the
Agent has not received written notice that the conditions precedent set forth in
Section 12 with respect to such borrowing have not been satisfied, the Agent
shall pay over the funds received by the Agent to the Borrowers designated by
the Company or, in absence of such designation, to or as directed by the Company
on the requested borrowing date. Each borrowing shall be on a Business Day. Each
Base Rate borrowing shall be in an aggregate amount of at least $500,000 and an
integral multiple of $100,000, and each LIBOR borrowing shall be in an aggregate
amount of at least $1,000,000 and an integral multiple of at least $500,000.

 

2.2.3 Conversion and Continuation Procedures. (a) Subject to Section 2.2.1, the
Company may, upon irrevocable written notice to the Agent in accordance with
clause (b) below:

 

(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $1,000,000 or a higher integral multiple of
$500,000) into Loans of another type; or

 

(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $1,000,000 or a higher integral multiple of
$500,000) for a new Interest Period;



--------------------------------------------------------------------------------

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $500,000.

 

(b) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit F or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Agent of each proposed conversion or continuation not later than (i) in
the case of conversion into Base Rate Loans, 11:00 A.M., Chicago time, on the
proposed date of such conversion and (ii) in the case of conversion into or
continuation of LIBOR Loans, 11:00 A.M., Chicago time, at least three Business
Days prior to the proposed date of such conversion or continuation, specifying
in each case:

 

(A) the proposed date of conversion or continuation;

 

(B) the aggregate amount of Loans to be converted or continued;

 

(C) the type of Loans resulting from the proposed conversion or continuation;
and

 

(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

 

(c) If, upon the expiration of any Interest Period applicable to LIBOR Loans,
the Company has failed to select timely a new Interest Period to be applicable
to such LIBOR Loans, the Borrowers shall be deemed to have elected to convert
such LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.

 

(d) The Agent will promptly notify each Lender of its receipt of a Notice of
Conversion/Continuation pursuant to this Section 2.2.3 or, if no timely notice
is provided by the Company, of the details of any automatic conversion.

 

(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

 

2.3 Letter of Credit Procedures.

 

2.3.1 L/C Applications. The Borrowers shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect and the
Borrowers shall be jointly and severally liable thereunder for any Letter of
Credit issued for the account of any one or more of the Borrowers. The Company
shall give notice to the Agent and the Issuing Lender of the proposed issuance
of each Letter of Credit on a Business Day which is at least three (3) Business
Days (or such lesser number of days as the Agent and the Issuing Lender shall
agree in any particular instance in their sole discretion) prior to the proposed
date of issuance of such Letter of Credit. Each such notice shall be accompanied
by an L/C Application, duly executed by a Borrower and in all respects
satisfactory to the Agent and the Issuing Lender, together with such other
documentation as the Agent or the Issuing Lender may request in



--------------------------------------------------------------------------------

support thereof, it being understood that each L/C Application shall specify,
among other things, the date on which the proposed Letter of Credit is to be
issued, the expiration date of such Letter of Credit (which shall not be, except
as to any Existing Letter of Credit, later than the earlier to occur of (x) one
year after the date of issuance thereof and (y) twenty-five days prior to the
scheduled Termination Date (and any such Letter of Credit with a one-year tenor
may provide for the renewal thereof for additional one-year periods which shall
in no event extend beyond the foregoing limitations)) and whether such Letter of
Credit is to be transferable in whole or in part. So long as the Issuing Lender
has not received written notice that the conditions precedent set forth in
Section 12 with respect to the issuance of such Letter of Credit have not been
satisfied, the Issuing Lender shall issue such Letter of Credit on the requested
issuance date. The Issuing Lender shall promptly advise the Agent of the
issuance of each Letter of Credit and of any amendment thereto, extension
thereof or event or circumstance changing the amount available for drawing
thereunder. In the event of any inconsistency between the terms of the Master
Letter of Credit Agreement, any L/C Application and the terms of this Agreement,
the terms of this Agreement shall control. All Existing Letters of Credit shall
be deemed to have been issued pursuant hereto, and from and after the Closing
Date shall be subject to and governed by the terms and conditions hereof, except
that certain of the Existing Letters of Credit have an expiration date that
occurs after the scheduled Termination Date. Thirty (30) days prior to the
scheduled Termination Date, the Borrowers shall immediately, jointly and
severally, Cash Collateralize all Letters of Credit. Any cash collateral
delivered hereunder shall be held by the Agent (without liability for interest
thereon) and applied to the Obligations arising in connection with any drawing
under a Letter of Credit. After the expiration or termination of all Letters of
Credit, such cash collateral shall be applied by the Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.

 

2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender, and each such Lender shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Lender’s Pro Rata Share, in such Letter of Credit and the Borrowers’
reimbursement obligations with respect thereto. If the Borrowers do not pay any
reimbursement obligation when due, the Company shall be deemed to have
immediately requested that the Lenders make a Revolving Loan which is a Base
Rate Loan in a principal amount equal to such reimbursement obligations. The
Agent shall promptly notify such Lenders of such deemed request and, without the
necessity of compliance with the requirements of Section 2.2.2 and Section 12.2
or otherwise such Lender shall make available to the Agent its Pro Rata Share of
such Loan. The proceeds of such Loan shall be paid over by the Agent to the
Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Agent or any Lender, to deliver to the Agent or such Lender a
list of all outstanding Letters of Credit issued by the Issuing Lender, together
with such information related thereto as the Agent or such Lender may reasonably
request.



--------------------------------------------------------------------------------

2.3.3 Reimbursement Obligations. (a) The Borrowers hereby jointly and severally
and unconditionally and irrevocably agree to reimburse the Issuing Lender for
each payment or disbursement made by the Issuing Lender under any Letter of
Credit honoring any demand for payment made by the beneficiary thereunder, in
each case on the date that such payment or disbursement is made. Any amount not
reimbursed on the date of such payment or disbursement shall bear interest from
the date of such payment or disbursement to the date that the Issuing Lender is
reimbursed by the Borrowers therefor, payable on demand, at a rate per annum
equal to the Base Rate from time to time in effect plus the Base Rate Margin
from time to time in effect plus, beginning on the third Business Day after
receipt of notice from the Issuing Lender of such payment or disbursement, 2%.
The Issuing Lender shall notify the Company and the Agent whenever any demand
for payment is made under any Letter of Credit by the beneficiary thereunder;
provided that the failure of the Issuing Lender to so notify the Company shall
not affect the rights of the Issuing Lender or the Lenders in any manner
whatsoever.

 

(b) The Borrowers’ joint and several reimbursement obligations hereunder shall
be irrevocable and unconditional under all circumstances, including (i) any lack
of validity or enforceability of any Letter of Credit, this Agreement or any
other Loan Document, (ii) the existence of any claim, set-off, defense or other
right which any Loan Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Agent, the Issuing Lender, any Lender or
any other Person, whether in connection with any Letter of Credit, this
Agreement, any other Loan Document, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between any Loan
Party and the beneficiary named in any Letter of Credit), (iii) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (iv) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Agent or any Lender (excluding any Lender in its capacity as the Issuing Lender)
under or in connection with any Letter of Credit or any related matters shall
result in any liability of the Agent or any Lender to the Borrowers, or relieve
the Borrowers of any of their obligations hereunder to any such Person.

 

2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Borrowers have
not reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with Section 2.3.2 or (c) any
reimbursement received by the Issuing Lender from any Borrower is or must be
returned or rescinded upon or during any bankruptcy or reorganization of any
Borrower or otherwise, each other Lender shall be obligated to pay to the Agent
for the account of the Issuing Lender, in full or partial payment of the
purchase price of its participation in such Letter of Credit, its Pro Rata Share
of such payment or disbursement (but no such payment shall diminish the
obligations of the Borrowers under Section 2.3.3), and, upon notice from the
Issuing Lender, the Agent shall promptly notify each other Lender thereof. Each
other Lender



--------------------------------------------------------------------------------

irrevocably and unconditionally agrees to so pay to the Agent in immediately
available funds for the Issuing Lender’s account the amount of such other
Lender’s Pro Rata Share of such payment or disbursement. If and to the extent
any Lender shall not have made such amount available to the Agent by 2:00 P.M.,
Chicago time, on the Business Day on which such Lender receives notice from the
Agent of such payment or disbursement (it being understood that any such notice
received after noon, Chicago time, on any Business Day shall be deemed to have
been received on the next following Business Day), such Lender agrees to pay
interest on such amount to the Agent for the Issuing Lender’s account forthwith
on demand, for each day from the date such amount was to have been delivered to
the Agent to the date such amount is paid, at a rate per annum equal to (a) for
the first three days after demand, the Federal Funds Rate from time to time in
effect and (b) thereafter, the Base Rate from time to time in effect. Any
Lender’s failure to make available to the Agent its Pro Rata Share of any such
payment or disbursement shall not relieve any other Lender of its obligation
hereunder to make available to the Agent such other Lender’s Pro Rata Share of
such payment, but no Lender shall be responsible for the failure of any other
Lender to make available to the Agent such other Lender’s Pro Rata Share of any
such payment or disbursement.

 

2.4 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

 

2.5 Certain Conditions. Notwithstanding any other provision of this Agreement,
no Lender shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any LIBOR Loan, and the Issuing Lender
shall not have any obligation to issue any Letter of Credit, if an Event of
Default or Unmatured Event of Default exists.

 

2.6 Joint and Several. (a) The obligations of Borrowers under this Agreement and
the Loan Documents shall be joint and several and, to the fullest extent
permitted by applicable law, shall not be affected by (i) the failure of Agent,
any Lender, or any of their successors or assigns, or any holder of the Notes or
any of the Obligations to assert any claim or demand or to exercise or enforce
any right, power or remedy against any other Borrower or the Collateral or
otherwise, (ii) any extension or renewal for any period (whether or not longer
than the original period) or exchange of any of the Obligations or the release
or compromise of any obligation of any nature of any Person with respect
thereto, (iii) the surrender, release or exchange of all or any part of any
property (including without limitation the Collateral) securing payment,
performance and observance of any of the Obligations or the compromise or
extension or renewal for any period (whether or not longer than the original
period) of any obligations of any nature of any Person with respect to any such
property, (iv) the invalidity or unenforceability of any of the Obligations as
against any other Borrower, any other guarantor thereof or any other Person, and
(v) any other act, matter or thing which would or might, in the absence of this
provision, operate to release, discharge or otherwise prejudicially affect the
obligations of Borrowers.



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable law and except to the extent
that any of the following are expressly required by the provisions of any of the
Loan Documents, each Borrower hereby waives (i) presentment, demand for payment
and protest of nonpayment of any of the Obligations, and notices of protest,
dishonor or nonperformance, (ii) notice of any Event of Default or Unmatured
Event of Default or Agent’s or any Lender’s inability to enforce performance of
the other Borrowers’ obligations to any holder of Obligations, (iii) demand for
performance or observance of, and any enforcement of any provision of, or any
pursuit or exhaustion of rights or remedies with respect to any security for the
Obligations or against the other Borrowers or any other Loan Party or guarantor
of, the Obligations pursuant to this Agreement or any other Loan Document or
otherwise, and any requirements of diligence or promptness on the part of any
Lender or any holder of the Obligations in connection therewith, (iv) any action
or nonaction on the part of Agent or any Lender or any holder of Obligations
which may impair or prejudice the rights of any Borrower, including without
limitation subrogation rights or rights to obtain exoneration, contribution,
indemnification or any other reimbursement or compensation from any other
Borrower, any other guarantor or Borrowers in respect of the Obligations or any
other Person, (v) failure or delay to perfect or continue the perfection of any
security interest in any Collateral, (vi) any action which harms or impairs the
value of, or any failure to preserve or protect the value of, any Collateral,
(vii) any defense based upon an election of remedies by Agent or any Lender or
the holders of the Obligations, (viii) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal, (ix) any and all demands and notices of every kind and description,
including notice of the creation of any of the Obligations, with respect to the
foregoing or which may be required to be given by any statute or rule of law and
(x) all defenses (other than indefeasible payment in full) which any Borrower
may now or hereafter have to the payment of the Obligations which could
otherwise be asserted by such Borrower. In addition to the defenses referred to
above which have been expressly waived hereunder, each Borrower waives all other
defenses (other than indefeasible payment in full) which it may now or hereafter
have to the payment by it of the Obligations. No delay or omission on the part
of Agent or any Lender or any holder of any Obligation or with respect to the
Collateral shall operate as a waiver or relinquishment of such right. No action
which Agent or any Lender, the holder of any Obligation, any Borrower or any
other Loan Party may take or refrain from taking with respect to the
Obligations, including any amendments thereto or modifications thereof or
waivers with respect thereto, shall affect the provisions of this Agreement or
the obligations of Borrowers hereunder. None of the rights of Agent or any
Lender or of any holder of any Obligation shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any of them
or any Borrower or any other Loan Party, by any noncompliance by any Borrower
with the terms, provisions and covenants of this Agreement, regardless of any
knowledge thereof which Agent or any Lender or any holder of the Obligations may
have or otherwise be charged with. Each Borrower hereby agrees to waive, and
does hereby absolutely and irrevocably waive and relinquish the benefit and
advantage of, and does hereby covenant not to assert, any appraisement,
valuation, stay, extension, redemption or similar laws, now or at any time
hereafter in force, which might delay, prevent or otherwise impede the
performance or enforcement of this Agreement or any other Loan Document or the
Obligations. Each Borrower’s obligations under this Section 2.6 shall not be
affected by the



--------------------------------------------------------------------------------

invalidity or unenforceability of any of the Obligations as against the other
Borrowers, any other guarantor thereof or any other Person. For purposes of this
Section 2.6, the Obligations shall be due and payable when and as the same shall
be so due and payable under the terms of any Loan Document, notwithstanding the
fact that the collection or enforcement thereof may be stayed or enjoined under
Title 11 of the United States Code, as from time to time in effect, or other
applicable law, regulation or order.

 

(c) To the fullest extent permitted by applicable law, each Borrower hereby
grants to Agent full power in its uncontrolled discretion, without notice to
such Borrower, such notice being hereby expressly waived, and without in any way
affecting the joint and several liability of such Borrower under this Agreement:

 

(i) To waive compliance with, and any Event of Default or Unmatured Event of
Default under, and to consent to any amendment to or modification of any term or
provision of, or to give any waiver in respect of, any other Loan Document, the
Collateral, the Obligations or any guarantee thereof (each as from time to time
in effect);

 

(ii) To grant any one or more extensions or renewals of the Obligations (for any
period, no matter how long), or any total or partial release (by operation of
law or otherwise), discharge, compromise or settlement with respect to the
obligations of any Borrower or any other Person in respect of the Obligations,
whether or not rights against the other Borrowers under this Section 2.6 are
reserved in connection therewith;

 

(iii) To take security in any form for the Obligations, and to the extent
permitted in any security agreement to consent to (A) the addition to, (B) the
substitution, exchange, surrender, release or other disposition of, or (C) deal
in any other manner with, all or any part of any property contained in the
Collateral whether or not the property, if any, received upon the exercise of
such power shall be of a character or value the same as or different from the
character or value of any property disposed of, and to obtain, modify or release
any present or future guarantees of the Obligations and at any time after the
occurrence and during the continuance of an Event of Default to proceed against
any of the Collateral or such guarantees in any order;

 

(iv) To, at any time after the occurrence and during the continuance of an Event
of Default, collect or liquidate any of the Obligations or the Collateral in any
manner or to refrain from collecting or liquidating any of the Obligations or
the Collateral; and

 

(v) To extend credit under this Agreement or any other Loan Document, or
otherwise, in such amount as Agent or any Lender may determine, even though the
condition of Borrowers (financial or otherwise on an individual or consolidated
basis) may have deteriorated since the date hereof.

 

(d) Each Borrower acknowledges and agrees that it has made such investigation as
it deems desirable of the risks undertaken by such Borrower in entering into
this Agreement and is



--------------------------------------------------------------------------------

fully satisfied that it understands all such risks. Each Borrower hereby waives
any obligation which may now or hereafter exist on the part of Agent or any
Lender or any holder of any Obligation to inform such Person of the risks being
undertaken by entering into this Agreement or of any changes in such risks and,
from and after the date hereof, each Borrower undertakes to keep itself informed
of such risks and any changes therein. Further, each Borrower hereby expressly
waives any duty which may now or hereafter exist on the part of Agent or any
Lender or any holder of any Obligation to disclose to such Borrower any matter
related to the business, operations, character, collateral, credit or condition
(financial or otherwise) of any Related Party (including the other Borrowers) or
Affiliates or its or their properties or management, whether now or hereafter
known by any one or more of Agent and Lenders or any holder of any Obligation.
Each Borrower represents, warrants and agrees that it assumes sole
responsibility for obtaining from each other Borrower all information concerning
this Agreement and all other Loan Documents and all other information as to any
other Loan Party and Affiliates or their properties or management or anything
relating to any of the above as such Borrower deems necessary or desirable.

 

(e) Each Borrower hereby covenants and agrees that (i) it will not enforce or
otherwise exercise any rights of reimbursement, subrogation, contribution or
other similar rights with respect to the Obligations against any Person,
including without limitation any other guarantor of the Obligations or the other
Borrowers, prior to the payment in full of the Obligations and the termination
of the Commitments hereunder, and (ii) all Indebtedness, claims and Obligations
now or hereafter owing by the other Borrowers to such Borrower are hereby
subordinated to the prior payment in full of the Obligations and are so
subordinated as a claim against the other Borrowers or any of their assets,
whether such claim be in the ordinary course of business or in the event of
voluntary or involuntary liquidation, dissolution, insolvency or bankruptcy, so
that no payment with respect to any such Indebtedness, claim or liability will
be made or received while any of the Obligations (including Obligations relating
to Letters of Credit) are outstanding or prior to the termination of Lenders’
commitments hereunder.

 

SECTION 3 EVIDENCING OF LOANS.

 

3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to the sum of such Lender’s Commitment.

 

3.2 Recordkeeping. The Agent, on behalf of each Lender, shall record in its
records, the date and amount of each Loan made by each Lender, each repayment or
conversion thereof and, in the case of each LIBOR Loan, the dates on which each
Interest Period for such Loan shall begin and end. The aggregate unpaid
principal amount so recorded shall be rebuttably presumptive evidence of the
principal amount of the Loans owing and unpaid. The failure to so record any
such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the Obligations of the Borrowers hereunder or under
any Note to repay the principal amount of the Loans hereunder, together with all
interest accruing thereon.



--------------------------------------------------------------------------------

SECTION 4 INTEREST.

 

4.1 Interest Rates. Borrowers jointly and severally promise to pay interest on
the unpaid principal amount of each Loan for the period commencing on the date
of such Loan until such Loan is paid in full as follows:

 

(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and

 

(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;

 

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of monetary Obligations not bearing interest,
such monetary Obligations shall bear interest at the Base Rate applicable to
Revolving Loans plus 2%), provided further that such increase may thereafter be
rescinded by the Required Lenders, notwithstanding Section 15.1. Notwithstanding
the foregoing, upon the occurrence of an Event of Default under Section 13.1.1
or 13.1.4, such increase shall occur automatically.

 

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.

 

4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Agent, and notice thereof shall be
given by the Agent promptly to the Company and each Lender. Each determination
of the applicable LIBOR Rate by the Agent shall be conclusive and binding upon
the parties hereto, in the absence of demonstrable error. The Agent shall, upon
written request of the Company or any Lender, deliver to the Company or such
Lender a statement showing the computations used by the Agent in determining any
applicable LIBOR Rate hereunder.

 

4.4 Computation of Interest. Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days. The applicable interest rate
for each Base Rate Loan shall change simultaneously with each change in the Base
Rate.

 

SECTION 5 FEES.

 

5.1 Non-Use Fee. Borrowers jointly and severally agree to pay to the Agent for
the account of each Lender a non-use fee, for the period from the Closing Date
to the Termination



--------------------------------------------------------------------------------

Date, at the Non-Use Fee Rate in effect from time to time of such Lender’s Pro
Rata Share (as adjusted from time to time) of the unused amount of the Revolving
Commitment Amount. For purposes of calculating usage under this Section, the
Revolving Commitment Amount shall be deemed used to the extent of Revolving
Outstandings. Such non-use fee shall be payable in arrears on the last Business
Day of each calendar quarter and on the Termination Date for any period then
ending for which such non-use fee shall not have previously been paid. The
non-use fee shall be computed for the actual number of days elapsed on the basis
of a year of 360 days.

 

5.2 Letter of Credit Fees. (a) Borrowers jointly and severally agree to pay to
the Agent for the account of each Lender a letter of credit fee for each Letter
of Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of 360 days); provided that, unless the Required Lenders otherwise
consent, the rate applicable to each Letter of Credit shall be increased by 2%
at any time that an Event of Default exists. Such letter of credit fee shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated.

 

(b) In addition, with respect to each Letter of Credit, Borrowers jointly and
severally agree to pay to the Issuing Lender, for its own account, (i) such fees
and expenses as the Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations and (ii) a letter of credit fronting fee in the amount and at
the times agreed to by the Company and the Issuing Lender.

 

5.3 Agent’s Fees. Borrowers jointly and severally agree to pay to the Agent such
agent’s fees as are mutually agreed to from time to time by the Company and the
Agent including the fees set forth in the Agent Fee Letter.

 

SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT AMOUNT;
PREPAYMENTS.

 

6.1 Reduction or Termination of the Revolving Commitment Amount.

 

6.1.1 Voluntary Reduction or Termination of the Revolving Commitment Amount. The
Company may from time to time on at least five (5) Business Days’ prior written
notice received by the Agent (which shall promptly advise each Lender thereof)
permanently reduce the Revolving Commitment Amount to an amount not less than
the Revolving Outstandings. Any such reduction shall be in an amount not less
than $1,000,000 or a higher integral multiple of $1,000,000. Concurrently with
any reduction of the Revolving Commitment Amount to zero, Borrowers shall pay
all interest on the Revolving Loans, all non-use fees and all letter of credit
fees and shall Cash Collateralize in full all obligations arising with respect
to the Letters of Credit.



--------------------------------------------------------------------------------

6.1.2 Mandatory Reductions of Revolving Commitment Amount. On the date of any
Mandatory Prepayment Event, the Revolving Commitment Amount shall be permanently
reduced by an amount (if any) equal to the Designated Proceeds of such Mandatory
Prepayment Event.

 

6.1.3 All Reductions of the Revolving Commitment Amount. All reductions of the
Revolving Commitment Amount shall reduce the Commitments ratably among the
Lenders according to their respective Pro Rata Shares.

 

6.2 Prepayments.

 

6.2.1 Voluntary Prepayments. Borrowers may from time to time prepay the Loans in
whole or in part; provided that the Company shall give the Agent (which shall
promptly advise each Lender) notice thereof not later than 11:00 A.M., Chicago
time, on the day of such prepayment (which shall be a Business Day), specifying
the Loans to be prepaid and the date and amount of prepayment. Any such partial
prepayment shall be in an amount equal to $1,000,000 or a higher integral
multiple of $500,000.

 

6.2.2 Mandatory Prepayments.

 

(a) Borrowers jointly and severally agree to make a prepayment (subject to the
provisions of Section 6.2.2(b)) on the Revolving Loans upon the occurrence of
any of the following (each a “Mandatory Prepayment Event”) at the following
times and in the following amounts (such applicable amounts being referred to as
“Designated Proceeds”):

 

  (i) the receipt by any Related Party of any Net Cash Proceeds from any Asset
Disposition, in an amount equal to 100% of such Net Cash Proceeds;

 

  (ii) concurrently with the receipt by any Related Party of any Net Cash
Proceeds from any issuance of any Debt of any Related Party (other than Debt
permitted by Section 11.1 hereof), in an amount equal to 100% of such Net Cash
Proceeds.

 

(b) If on any day on which the Revolving Commitment Amount is reduced pursuant
to Section 6.1.2 the Revolving Outstandings exceeds the Revolving Commitment
Amount, Borrowers jointly and severally agree to immediately prepay Revolving
Loans or Cash Collateralize the outstanding Letters of Credit, or do a
combination of the foregoing, in an amount sufficient to eliminate such excess.

 

6.3 Manner of All Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $1,000,000 or a higher integral multiple of $500,000. Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans shall
be applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBOR Rate Loans in direct order of Interest Period maturities.



--------------------------------------------------------------------------------

6.4 Repayments of Revolving Loans. The Revolving Loans of each Lender shall be
paid in full and the Revolving Commitment Amount shall terminate on the
Termination Date.

 

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1 Making of Payments. All payments of principal of or interest on the Notes,
and of all fees, shall be made by Borrowers to the Agent in immediately
available funds at the office specified by the Agent not later than noon,
Chicago time, on the date due; and funds received after that hour shall be
deemed to have been received by the Agent on the following Business Day. The
Agent shall promptly remit to each Lender its share of all such payments
received in collected funds by the Agent for the account of such Lender. All
payments under Section 8.1 shall be made by Borrowers directly to the Lender
entitled thereto without setoff, counterclaim or other defense.

 

7.2 Application of Certain Payments. So long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and (b)
voluntary and mandatory prepayments shall be applied as set forth in Sections
6.2 and 6.3. After the occurrence and during the continuance of an Unmatured
Event of Default or Event of Default, all amounts collected or received by the
Agent or any Lender as proceeds from the sale of, or other realization upon, all
or any part of the Collateral shall be applied as the Agent shall determine in
its discretion. Concurrently with each remittance to any Lender of its share of
any such payment, the Agent shall advise such Lender as to the application of
such payment.

 

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.

 

7.4 Setoff. Borrowers agree that the Agent and each Lender have all rights of
set-off and bankers’ lien provided by applicable law, and in addition thereto,
each Borrower agrees that at any time any Event of Default exists, the Agent and
each Lender may apply to the payment of any Obligations of any Borrower
hereunder, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of each Borrower then or thereafter with the Agent or such
Lender.

 

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or Section 15.6 and (ii) payments of interest on
any Affected Loan) or (b) its participation in any Letter of



--------------------------------------------------------------------------------

Credit) in excess of its applicable Pro Rata Share of payments and other
recoveries obtained by all Lenders on account of principal of and interest on
the Loans (or such participation) then held by them, then such Lender shall
purchase from the other Lenders such participations in the Loans (or
sub-participations in Letters of Credit) held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and the purchase price restored to the extent of
such recovery.

 

7.6 Taxes.

 

(a) All payments made by Borrowers hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
Person shall be made by Borrowers free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.

 

(b) If any Borrower makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, Borrowers shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Agent equals the
amount that was payable hereunder or under any such Loan Document without regard
to this Section 7.6(b). To the extent any Borrower withholds any Taxes on
payments hereunder or under any Loan Document, Borrowers jointly and severally
agree to pay the full amount deducted to the relevant taxing authority within
the time allowed for payment under applicable law and shall deliver to the Agent
within 30 days after it has made payment to such authority a receipt issued by
such authority (or other evidence satisfactory to the Agent) evidencing the
payment of all amounts so required to be deducted or withheld from such payment.

 

(c) If any Lender or the Agent is required by law to make any payments of any
Taxes on or in relation to any amounts received or receivable hereunder or under
any other Loan Document, or any Tax is assessed against a Lender or the Agent
with respect to amounts received or receivable hereunder or under any other Loan
Document, Borrowers jointly and severally agree to indemnify such person against
(i) such Tax (and any reasonable counsel fees and expenses associated with such
Tax) and (ii) any taxes imposed as a result of the receipt of the payment under
this Section 7.6(c). A certificate prepared in good faith as to the amount of
such payment by such Lender or the Agent shall, absent manifest error, be final,
conclusive, and binding on all parties.

 

(d) (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of section 7701(a)(30) of the Code (a
“Non-U.S. Participant”) shall deliver to the Company and the Agent on or prior
to the Closing Date (or in the case of a



--------------------------------------------------------------------------------

Lender that is an Assignee, on the date of such assignment to such Lender) two
accurate and complete original signed copies of IRS Form W-8BEN, W-8ECI, or
W-8IMY (or any successor or other applicable form prescribed by the IRS)
certifying to such Lender’s entitlement to a complete exemption from, or a
reduced rate in, United States withholding tax on interest payments to be made
hereunder or on any Loan. If a Lender that is a Non-U.S. Participant is claiming
a complete exemption from withholding on interest pursuant to Sections 871(h) or
881(c) of the Code, the Lender shall deliver (along with two accurate and
complete original signed copies of IRS Form W-8BEN) a certificate in form and
substance reasonably acceptable to Agent (any such certificate, a “Withholding
Certificate”). In addition, each Lender that is a Non-U.S. Participant agrees
that from time to time after the Closing Date (or in the case of a Lender that
is an Assignee, after the date of the assignment to such Lender), when a lapse
in time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate in any material respect, such Lender shall, to
the extent permitted under applicable law, deliver to the Company and the Agent
two new and accurate and complete original signed copies of an IRS Form W-8BEN,
W-8ECI, or W-8IMY (or any successor or other applicable forms prescribed by the
IRS), and if applicable, a new Withholding Certificate, to confirm or establish
the entitlement of such Lender or the Agent to an exemption from, or reduction
in, United States withholding tax on interest payments to be made hereunder or
on any Loan.

 

(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Company and the Agent certifying that
such Lender is exempt from United States backup withholding tax. To the extent
that a form provided pursuant to this Section 7.6(d)(ii) is rendered obsolete or
inaccurate in any material respects as a result of change in circumstances with
respect to the status of a Lender, such Lender shall, to the extent permitted by
applicable law, deliver to the Company and the Agent revised forms necessary to
confirm or establish the entitlement to such Lender’s or Agent’s exemption from
United States backup withholding tax.

 

(iii) Borrowers shall not be required to pay additional amounts to a Lender, or
indemnify any Lender, under this Section 7.6 to the extent that such obligations
would not have arisen but for the failure of such Lender to comply with this
Section 7.6(d).

 

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

 

8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to Section
4), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its LIBOR Loans, its Note or its



--------------------------------------------------------------------------------

obligation to make LIBOR Loans; and the result of anything described in clauses
(i) and (ii) above is to increase the cost to (or to impose a cost on) such
Lender (or any LIBOR Office of such Lender) of making or maintaining any LIBOR
Loan, or to reduce the amount of any sum received or receivable by such Lender
(or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), Borrowers jointly and severally agree to pay directly to such Lender
such additional amount as will compensate such Lender for such increased cost or
such reduction, so long as such amounts have accrued on or after the day which
is 180 days prior to the date on which such Lender first made demand therefor.

 

(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Lender or such controlling Person to be
material, then from time to time, upon demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Agent), Borrowers jointly and severally agree to pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction so long as such amounts have accrued on or after the
day which is 180 days prior to the date on which such Lender first made demand
therefor.

 

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If

 

(a) the Agent reasonably determines (which determination shall be binding and
conclusive on Borrowers absent manifest error) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or

 

(b) the Required Lenders advise the Agent that the LIBOR Rate as determined by
the Agent will not adequately and fairly reflect the cost to such Lenders of
maintaining or funding LIBOR Loans for such Interest Period (taking into account
any amount to which such Lenders may be entitled under Section 8.1) or that the
making or funding of LIBOR Loans has become impracticable as a result of an
event occurring after the date of this Agreement which in the opinion of such
Lenders materially affects such Loans;



--------------------------------------------------------------------------------

then the Agent shall promptly notify the other parties thereof and, so long as
such circumstances shall continue, (i) no Lender shall be under any obligation
to make or convert any Base Rate Loans into LIBOR Loans and (ii) on the last day
of the current Interest Period for each LIBOR Loan, such Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan.

 

8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of, any new law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate Loans
concurrently with the making of or conversion of Base Rate Loans into LIBOR
Loans by the Lenders which are not so affected, in each case in an amount equal
to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.

 

8.4 Funding Losses. Borrowers hereby agree that upon demand by any Lender (which
demand shall be accompanied by a statement setting forth the basis for the
amount being claimed, a copy of which shall be furnished to the Agent),
Borrowers jointly and severally will indemnify such Lender against any net loss
or expense which such Lender may sustain or incur (including any net loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of Borrowers to borrow, convert or continue any
Loan on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation pursuant to this Agreement. For this purpose, all
notices to the Agent pursuant to this Agreement shall be deemed to be
irrevocable.

 

8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of Borrowers to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.



--------------------------------------------------------------------------------

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.

 

8.7 Mitigation of Circumstances; Replacement of Lenders. (a) Each Lender shall
promptly notify the Company and the Agent of any event of which it has knowledge
which will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s sole judgment, otherwise disadvantageous to such
Lender) to mitigate or avoid, (i) any obligation by Borrowers to pay any amount
pursuant to Section 7.6 or 8.1 or (ii) the occurrence of any circumstances
described in Section 8.2 or 8.3 (and, if any Lender has given notice of any such
event described in clause (i) or (ii) above and thereafter such event ceases to
exist, such Lender shall promptly so notify the Company and the Agent). Without
limiting the foregoing, each Lender will designate a different funding office if
such designation will avoid (or reduce the cost to Borrowers of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.

 

(b) If Borrowers become obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another bank which is acceptable to the Agent and the Issuing Lender in their
reasonable discretion (such other bank being called a “Replacement Lender”) to
purchase the Loans of such Lender and such Lender’s rights hereunder, without
recourse to or warranty by, or expense to, such Lender, for a purchase price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and all accrued but unpaid
fees owed to such Lender and any other amounts payable to such Lender under this
Agreement, and to assume all the obligations of such Lender hereunder, and, upon
such purchase and assumption (pursuant to an Assignment Agreement), such Lender
shall no longer be a party hereto or have any rights hereunder (other than
rights with respect to indemnities and similar rights applicable to such Lender
prior to the date of such purchase and assumption) and shall be relieved from
all obligations to Borrowers hereunder, and the Replacement Lender shall succeed
to the rights and obligations of such Lender hereunder.

 

8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.



--------------------------------------------------------------------------------

SECTION 9 REPRESENTATIONS AND WARRANTIES.

 

To induce the Agent and the Lenders to enter into this Agreement and to induce
the Lenders to make Loans and issue and participate in Letters of Credit
hereunder, each Borrower hereby jointly with the other Borrowers and severally
represents and warrants to the Agent and the Lenders that:

 

9.1 Organization. Each such Borrower is a corporation validly existing and in
good standing under the laws of the state of its organization set forth in the
preamble hereto, or in the case of any Person becoming a Borrower after the date
hereof, the preamble of the Joinder Agreement initially entered into by such
Borrower; each other Subsidiary is validly existing and in good standing under
the laws of the jurisdiction of its organization; and each Subsidiary is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

 

9.2 Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, each Borrower is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by Borrowers hereunder, do not and will
not (a) require any consent or approval of any governmental agency or authority
(other than any consent or approval which has been obtained and is in full force
and effect), (b) conflict with (i) any provision of law, (ii) the charter,
by-laws or other organizational documents of the Company or any of its
Subsidiaries or (iii) any agreement, indenture, instrument or other document, or
any judgment, order or decree, which is binding upon the Company or any of its
Subsidiaries or any of their respective properties or (c) require, or result in,
the creation or imposition of any Lien on any asset of any Loan Party (other
than Liens in favor of the Agent created pursuant to the Collateral Documents).

 

9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

 

9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at December 31, 2002 and the unaudited
consolidated financial statements of the Company and the Subsidiaries as at June
30, 2003, copies of each of which have been delivered to each Lender, were
prepared in accordance with GAAP and present fairly the consolidated financial
condition of the Company and its Subsidiaries as at such dates and the results
of their operations for the periods then ended. The Obligations are Designated
Senior Indebtedness under each of the 2004 Indenture and the 2008 Indenture.



--------------------------------------------------------------------------------

9.5 No Material Adverse Change. Since December 31, 2002 there has been no
material adverse change in the financial condition, operations, assets,
business, properties or prospects of Borrowers, the Loan Parties or the Related
Parties, in each case taken as a whole.

 

9.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to Borrowers’ knowledge, threatened against the Company or any
Subsidiary which would reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6. Other than any liability incident to such
litigation or proceedings, no Related Party has any material contingent
liabilities not listed on Schedule 9.6 or permitted by Section 11.1.

 

9.7 Ownership of Properties; Liens. The Company and each of its Subsidiaries
owns good and, in the case of real property, marketable title to all of its
material properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including patents, trademarks, trade names, service marks
and copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 11.2 and except for
immaterial infringement claims.

 

9.8 Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Related Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Agent, and such securities were issued in compliance with all applicable
state and federal laws concerning the issuance of securities. Schedule 9.8 sets
forth the authorized Capital Securities of each Related Party as of the Closing
Date. Except as set forth on Schedule 9.8, all of the issued and outstanding
Capital Securities of each Subsidiary is, directly or indirectly, owned by the
Company. As of the Closing Date, except as set forth on Schedule 9.8, there are
no pre-emptive or other outstanding rights, options, warrants, conversion rights
or other similar agreements or understandings for the purchase or acquisition of
any Capital Securities of any Related Party.

 

9.9 Pension Plans. (a) The Unfunded Liability of all Pension Plans does not in
the aggregate exceed twenty percent (20%) of the Total Plan Liability for all
such Pension Plans. Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to the knowledge of any Borrower, threatened claims,
actions, investigations or lawsuits against any Pension Plan, any fiduciary of
any Pension Plan, or the Company or any other member of the Controlled Group
with respect to a Pension Plan or a Multiemployer Pension Plan which would
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any other member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Pension Plan or Multiemployer Pension Plan which would
subject that Person to any material liability. Within the past five years,
neither the Company nor any other member of the Controlled Group has engaged in
a transaction which resulted in a Pension Plan with an



--------------------------------------------------------------------------------

Unfunded Liability being transferred out of the Controlled Group, which would
reasonably be expected to have a Material Adverse Effect. No Termination Event
has occurred or is reasonably expected to occur with respect to any Pension
Plan, which would reasonably be expected to have a Material Adverse Effect.

 

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

 

9.10 Investment Company Act. No Related Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

 

9.11 Public Utility Holding Company Act. No Related Party is a “holding
company”, or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

 

9.12 Regulation U. No Related Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

 

9.13 Taxes; Tax Shelter Registration.

 

(a) Each Related Party has timely filed all tax returns and reports required by
law to have been filed by it and has paid all taxes and governmental charges due
and payable with respect to such return, except any such taxes or charges which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. The Related Parties have made adequate reserves on their books and
records in accordance with GAAP for all taxes that have accrued but which are
not yet due and payable. No Related Party has participated in any transaction
that relates to a year of the taxpayer (which is still open under the applicable
statute of limitations) which is a “reportable transaction” within the meaning
of Treasury Regulation Section 1.6011-4(b)(2) (irrespective of the date when the
transaction was entered into).



--------------------------------------------------------------------------------

(b) No Related Party intends to treat any of the transactions contemplated by
any Loan Document as being a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4.

 

9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.

 

9.15 Environmental Matters. The on-going operations of each Related Party comply
in all respects with all Environmental Laws, except such non-compliance which
could not (if enforced in accordance with applicable law) reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect. Each Related Party has obtained, and maintained in good standing, all
licenses, permits, authorizations, registrations and other approvals required
under any Environmental Law and required for their respective ordinary course
operations, and for their reasonably anticipated future operations, and each
Related Party is in compliance with all terms and conditions thereof, except
where the failure to do so could not reasonably be expected to result in
material liability to any Related Party and could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
No Related Party or any of its properties or operations is subject to, or
reasonably anticipates the issuance of, any written order from or agreement with
any Federal, state or local governmental authority, nor subject to any judicial
or docketed administrative or other proceeding, respecting any Environmental
Law, Environmental Claim or Hazardous Substance. There are no Hazardous
Substances or other conditions or circumstances existing with respect to any
property, arising from operations prior to the Closing Date, or relating to any
waste disposal, of any Related Party that would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
No Related Party has any underground storage tanks that are not properly
registered or permitted under applicable Environmental Laws or that at any time
have released, leaked, disposed of or otherwise discharged Hazardous Substances.

 

9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance program of the Related Parties as of the
Closing Date (including the names of all insurers, policy numbers, expiration
dates, amounts and types of coverage, annual premiums, exclusions, deductibles,
self-insured retention, and a description in reasonable detail of any
self-insurance program, retrospective rating plan, fronting arrangement or other
risk assumption arrangement involving any Related Party). Each Related Party and
its properties are insured with financially sound and reputable insurance
companies which are not Affiliates of the



--------------------------------------------------------------------------------

Related Parties, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Related Parties operate.

 

9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
any Obligor.

 

9.18 Information. All information heretofore or contemporaneously herewith
furnished in writing by any Related Party to the Agent or any Lender for
purposes of or in connection with this Agreement and the transactions
contemplated hereby is, and all written information hereafter furnished by or on
behalf of any Related Party to the Agent or any Lender pursuant hereto or in
connection herewith will be, true and accurate in every material respect on the
date as of which such information is dated or certified, and none of such
information is or will be incomplete by omitting to state any material fact
necessary to make such information not misleading in light of the circumstances
under which made (it being recognized by the Agent and the Lenders that any
projections and forecasts provided by the Company are based on good faith
estimates and assumptions believed by the Company to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).

 

9.19 Intellectual Property. Each Related Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Related
Parties, without any infringement upon rights of others which would reasonably
be expected to have a Material Adverse Effect.

 

9.20 Burdensome Obligations. No Related Party is a party to any agreement or
contract or subject to any restriction contained in its organizational documents
which would reasonably be expected to have a Material Adverse Effect.

 

9.21 Labor Matters. Except as set forth on Schedule 9.21, no Related Party is
subject to any labor or collective bargaining agreement. There are no existing
or threatened strikes, lockouts or other labor disputes involving any Related
Party that singly or in the aggregate would reasonably be expected to have a
Material Adverse Effect. Hours worked by and payment made to employees of the
Related Parties are not in violation of the Fair Labor Standards Act or any
other applicable law, rule or regulation dealing with such matters.

 

9.22 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.

 

9.23 Subordinated Debt. The subordination provisions of the Subordinated Debt
are enforceable against the holders of the Subordinated Debt by the Agent and
the Lenders. All Obligations constitute senior Debt entitled to the benefits of
the subordination provisions contained in the Subordinated Debt. Borrowers
acknowledge that the Agent and each Lender are entering into this Agreement and
are extending the Commitments and making the Loans in reliance upon the
subordination provisions of the Subordinated Debt and this Section 9.23.



--------------------------------------------------------------------------------

9.24 Excluded Subsidiaries. Except as set forth on Schedule 9.24, no Subsidiary
existing on the Closing Date is an Excluded Subsidiary, except for Xpedite
England, Xpedite France and Xpedite Germany so long as the provisions of Section
10.10(e) have been satisfied.

 

SECTION 10 AFFIRMATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each Borrower hereby jointly with
the other Borrowers and severally agrees that, unless at any time the Required
Lenders shall otherwise expressly consent in writing, it will:

 

10.1 Reports, Certificates and Other Information. Furnish to the Agent and each
Lender:

 

10.1.1 Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year: (a) a copy of the annual audit report of
the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Agent, together with a written statement from such
accountants to the effect that in making the examination necessary for the
signing of such annual audit report by such accountants, nothing came to their
attention that caused them to believe that the Borrowers were not in compliance
with any provision of Section 11.1, 11.3, or 11.13 of this Agreement insofar as
such provision relates to accounting matters or, if something has come to their
attention that caused them to believe that the Borrowers were not in compliance
with any such provision, describing such non-compliance in reasonable detail;
and (b) a consolidating balance sheet of the Company and its Subsidiaries as of
the end of such Fiscal Year and consolidating statement of earnings and cash
flows for the Company and its Subsidiaries for such Fiscal Year, certified by a
Senior Officer of the Company.

 

10.1.2 Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter, consolidated and consolidating balance
sheets of the Company and its Subsidiaries as of the end of such Fiscal Quarter,
together with (a) consolidated and consolidating statements of earnings and cash
flows for such Fiscal Quarter and for the period beginning with the first day of
such Fiscal Year and ending on the last day of such Fiscal Quarter, and (b) a
comparison with the corresponding period of the previous Fiscal Year certified
by a Senior Officer of the Company.

 

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant



--------------------------------------------------------------------------------

to Section 10.1.2, a duly completed Compliance Certificate in the form of
Exhibit B, with appropriate insertions, dated the date of such annual report or
such quarterly statements and signed by a Senior Officer of the Company,
containing (i) a computation of each of the financial ratios and restrictions
set forth in Section 11.13 and to the effect that such officer has not become
aware of any Event of Default or Unmatured Event of Default that has occurred
and is continuing or, if there is any such event, describing it and the steps,
if any, being taken to cure it, (ii) a written statement of the Company’s
management setting forth a discussion of the financial condition of the Company
and its Subsidiaries, changes in financial condition and results of operations
and (iii) a calculation of the aggregate amount of Consolidated Tangible Assets
held by all of the Excluded Subsidiaries and by each of the them, and the
percentage that each represents of the aggregate Consolidated Tangible Assets of
the Company and its Subsidiaries.

 

10.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of the
Company filed with the SEC; copies of all registration statements of the Company
filed with the SEC (other than on Form S-8); and copies of all proxy statements
or other communications made to security holders generally.

 

10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:

 

(a) the occurrence of an Event of Default or an Unmatured Event of Default;

 

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrowers to the Lenders which has been instituted
or, to the knowledge of the Borrowers, is threatened against any Related Party
or to which any of the properties of any thereof is subject which would
reasonably be expected to have a Material Adverse Effect;

 

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that a Related Party furnish
a bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of any Related Party with
respect to any post-retirement welfare benefit plan or other employee benefit
plan of the Company or another member of the Controlled Group, or any notice
that any Multiemployer Pension Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of an excise tax, that any



--------------------------------------------------------------------------------

such plan is or has been funded at a rate less than that required under Section
412 of the Code, that any such plan is or may be terminated, or that any such
plan is or may become insolvent;

 

(d) any cancellation or material change in any insurance maintained by any
Related Party; or

 

(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which would reasonably be expected to have a
Material Adverse Effect.

 

10.1.6 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company or any Subsidiary by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of any Related Party.

 

10.1.7 Projections. As soon as practicable, and in any event not later than 30
days after the commencement of each Fiscal Year, financial projections for the
Company and its Subsidiaries for such Fiscal Year prepared in a manner
consistent with the projections delivered by the Company to the Lenders prior to
the Closing Date or otherwise in a manner reasonably satisfactory to the Agent,
accompanied by a certificate of a Senior Officer of the Company on behalf of the
Company to the effect that (a) such projections were prepared by the Company in
good faith, (b) the Company had a reasonable basis for the assumptions contained
in such projections on the date such projections were prepared and as of the
date furnished to Agent and the Lenders and (c) such projections have been
prepared in accordance with such assumptions.

 

10.1.8 Subordinated Debt Notices. Promptly following receipt, copies of any
notices (including notices of default or acceleration) received from any holder
or trustee of, under or with respect to any Subordinated Debt.

 

10.1.9 Other Information. Promptly from time to time, such other information
concerning the Related Parties as any Lender or the Agent may reasonably
request.

 

10.2 Books, Records and Inspections. Keep, and cause each other Related Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Related Party to permit, any Lender or the
Agent or any representative thereof to inspect the properties and operations of
the Company or such other Related Party; and permit, and cause each other
Related Party to permit, at any reasonable time and with reasonable notice (or
at any time without notice if an Event of Default exists), any Lender or the
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Borrowers hereby authorize such independent auditors to discuss such
financial matters with any Lender or the Agent or any representative thereof),
and to examine (and, at the expense of the Related Parties, photocopy extracts
from) any of their books



--------------------------------------------------------------------------------

or other records; and permit, and cause each other Related Party to permit, the
Agent and its representatives to inspect the tangible, intangible and other
assets of the Company or such other Related Party, and to inspect, audit, check
and make copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
Collateral. All such inspections or audits by the Agent shall be at Borrowers’
expense.

 

10.3 Maintenance of Property; Insurance. (a) Keep, and cause each other Related
Party to keep, all property useful and necessary in the business of the Related
Parties in good working order and condition, ordinary wear and tear excepted.

 

(b) Maintain, and cause each other Related Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule; and, upon request of the Agent or any Lender,
furnish to the Agent or such Lender a certificate setting forth in reasonable
detail the nature and extent of all insurance maintained by the Related Parties.
The Company shall cause each issuer of an insurance policy to provide the Agent
with an endorsement (i) showing the Agent as lenders loss payee with respect to
each policy of property or casualty insurance and naming the Agent and each
Lender as an additional insured with respect to each policy of liability
insurance, (ii) providing that 30 days’ notice will be given to the Agent prior
to any cancellation of, material reduction or change in coverage provided by or
other material modification to such policy and (iii) reasonably acceptable in
all other respects to the Agent. Each Borrower shall, and each Borrower shall
cause each other Obligor to, execute and deliver to the Agent a collateral
assignment, in form and substance satisfactory to the Agent, of each business
interruption insurance policy maintained by such Borrower.

 

(c) UNLESS THE BORROWERS PROVIDE THE AGENT WITH EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY THIS AGREEMENT, THE AGENT MAY PURCHASE INSURANCE AT THE
BORROWERS’ EXPENSE TO PROTECT THE AGENT’S AND THE LENDERS’ INTERESTS IN THE
COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT ANY RELATED PARTY’S
INTERESTS. THE COVERAGE THAT THE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS
MADE AGAINST ANY RELATED PARTY IN CONNECTION WITH THE COLLATERAL. THE BORROWERS
MAY LATER CANCEL ANY INSURANCE PURCHASED BY THE AGENT, BUT ONLY AFTER PROVIDING
THE AGENT WITH EVIDENCE THAT THE BORROWERS HAVE OBTAINED INSURANCE AS REQUIRED
BY THIS AGREEMENT. IF THE AGENT PURCHASES INSURANCE FOR THE COLLATERAL, THE
BORROWERS WILL BE JOINTLY AND SEVERALLY RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE
PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF



--------------------------------------------------------------------------------

THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY
BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE RELATED PARTIES MAY BE
ABLE TO OBTAIN ON THEIR OWN.

 

10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Related Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Related Party to ensure, that no Person who owns a controlling
interest in or otherwise controls a Subsidiary is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a Person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Related Party to comply with all
applicable Bank Secrecy Act (“BSA”) laws, regulations and government guidance on
BSA compliance and on the prevention and detection of money laundering
violations and (d) pay, and cause each other Related Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any
Collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require any
Borrowers to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and, in the
case of a claim which could become a Lien on any Collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the Collateral to satisfy such claim.

 

10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.4) cause each other Related Party to maintain and preserve, (a) its
existence and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect).

 

10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
solely for working capital purposes, to refinance Debt to be Repaid, for
Acquisitions permitted by Section 11.4 and for other general business purposes;
and not use or permit any proceeds of any Loan to be used, either directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
“purchasing or carrying” any Margin Stock.



--------------------------------------------------------------------------------

10.7 Employee Benefit Plans.

 

(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

 

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

 

(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

 

10.8 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Related Party, the Borrowers shall, or shall
cause the applicable Related Party to, cause the prompt containment and removal
of such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, the Borrowers shall, and shall cause each other Related Party to,
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of any Related Party of activities in response
to the release or threatened release of a Hazardous Substance. To the extent
that the transportation of Hazardous Substances is permitted by this Agreement,
the Borrowers shall, and shall cause their Subsidiaries to, dispose of such
Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.

 

10.9 Tax Shelter Registration. Notify the Agent of any action (or the intention
to take an action) inconsistent with the representation in Section 9.13(b). If
the Company so notifies the Agent, the Borrowers acknowledge and agree that the
Agent and the Lenders may treat the transactions contemplated hereby (or any
single transaction contemplated hereby) as part of a transaction that is subject
to Treasury Regulation Section 301.6112-1, and the Agent and such Lender, as
applicable, may maintain the lists and other regulations required by such
Treasury Regulation. To the extent the Agent or a Lender determines to maintain
such list, each Borrower shall, and shall cause each other Related Party to,
cooperate with the Agent and Lenders in obtaining the information required under
such Treasury Regulation. Within 10 days after notifying the Agent under this
Section 10.9, the Company shall deliver to the Agent a duly completed copy of
IRS Form 8886 or any successor form.

 

10.10 Further Assurances.

 

(a) Notify the Agent and each Lender, (i) on or before the creation or
acquisition of any Subsidiary, of the identity, nature of the business and
intended assets and liabilities of such Subsidiary, and whether such Subsidiary
is an Excluded Subsidiary, and (ii) promptly upon any officer of any Borrower
obtaining knowledge thereof, the identity of any Subsidiary which ceases to be
an Excluded Subsidiary and the reasons therefor.



--------------------------------------------------------------------------------

(b) Take, and cause each other Related Party to take, such actions as are
necessary or as the Agent or the Required Lenders may reasonably request from
time to time to ensure that the Obligations of each Loan Party under the Loan
Documents are secured by a first priority (except for Permitted Liens) perfected
Lien on all of the assets of the Obligors and each now owned or hereafter
arising, acquired or created Pledged Subsidiary (as well as all of the Capital
Securities of each class of each Pledged Subsidiary) and guaranteed by each
Pledged Subsidiary (including, in each case, upon the acquisition or creation
thereof (or for any other reason), any Subsidiary that becomes a Pledged
Subsidiary arising, acquired, existing or created after the Closing Date), in
each case as the Agent may determine, including (i) the execution and delivery
of guaranties, security agreements, pledge agreements, mortgages, deeds of
trust, financing statements and other documents, and the filing or recording of
any of the foregoing, (ii) the delivery of opinions of counsel and of
certificated securities and other Collateral with respect to which perfection is
obtained by possession, and (iii) the taking of other action reasonably required
to obtain perfection and first priority; provided, however, that as to any
foreign Pledged Subsidiary where the grant of a lien in all of its assets or the
pledge of all of its Capital Securities to the Agent, or the execution of the
Guaranty and Collateral Agreement, would subject the Company to material adverse
tax consequences as reasonably determined by the Company, the Subsidiary shall
not be required to guaranty such Obligations or grant a security interest in its
assets (other than Capital Securities of another Pledged Subsidiary) so long as
the holders of its Capital Securities grant to Agent a first priority perfected
Lien in 65% of its issued and outstanding Capital Securities of each class
pursuant to a Pledge Agreement and other Loan Documents satisfactory in form and
substance to the Agent.

 

(c) At the Agent’s option, cause any domestic Subsidiary (whether now owned or
hereafter created or acquired) which at any time holds more than 5% of
Consolidated Tangible Assets of the Company and its Subsidiaries to become a
“Borrower” after the Closing Date and to execute and deliver to Agent a Joinder
Agreement accompanied by an opinion of Borrowers’ counsel, a certificate of the
Secretary or Assistant Secretary of such Person certifying such Person’s charter
and by-laws (or comparable governing documents), resolutions of the board of
directors (or comparable governing body) of such Person authorizing the
execution and delivery of such Joinder Agreement and incumbency and specimen
signatures of the officers of such Person executing such documents, in each case
satisfactory in form and substance to the Agent and its counsel.

 

(d) In connection with any action required to be taken or agreement required to
be entered into pursuant to clauses (b) or (c) of this Section 10.10, execute
and deliver, or cause to be executed and delivered, to the Agent all other
documents, certificates, instruments, opinions and agreements reasonably
requested by the Agent.

 

(e) As soon as is reasonably practicable, and in any event by December 31, 2004,
cause each of Xpedite England, Xpedite France and Xpedite Germany to become a
direct, first-tier subsidiary of Xpedite Worldwide and the provisions of this
Section 10.10 of this Agreement



--------------------------------------------------------------------------------

to be satisfied as to each such Person upon the occurrence of such transfer
(including without limitation the receipt by the Agent of a first priority
perfected Lien in 65% of the Capital Securities of each such Person).

 

SECTION 11 NEGATIVE COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, each Borrower, jointly with the
other Borrowers and severally agrees that, unless at any time the Required
Lenders shall otherwise expressly consent in writing, it will:

 

11.1 Debt. Not, and not permit any other Related Party to, create, incur, assume
or suffer to exist any Debt, except:

 

(a) Obligations under this Agreement and the other Loan Documents;

 

(b) purchase money Debt secured by Liens permitted by Section 11.2(d) which Debt
was incurred to finance the purchase, construction or improvement of fixed
assets (including equipment), and amendments, restatements, supplements,
refundings, renewals, refinancings, replacements or extensions thereof on terms
and conditions no less favorable, in the aggregate, to the Related Parties, as
applicable, than such existing Debt and in a principal amount not in excess of
that outstanding as of the date of such amendment, restatement, supplement,
refunding, renewal, refinancing, replacement or extension; provided that (i) the
total of all such Debt for all such Persons shall not exceed an aggregate
principal amount of $7,500,000 at any one time outstanding (in addition to any
such Debt referred to in subsection (f) below); (ii) no such Debt when incurred
shall exceed the purchase price or cost of construction or improvement of the
assets(s) financed; and (iii) no such Debt shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

 

(c) Debt of the Company to any Wholly-Owned Subsidiary or Debt of any domestic
Wholly-Owned Subsidiary to the Company or another domestic Wholly-Owned
Subsidiary; provided that (i) such Debt shall be evidenced by a demand note in
form and substance reasonably satisfactory to the Agent and pledged and
delivered to the Agent pursuant to the Collateral Documents as additional
collateral security for the Obligations, and the obligations under such demand
note shall be subordinated to the Obligations of the Company hereunder in a
manner reasonably satisfactory to the Agent and (ii) the recipient of any such
Debt has guaranteed the Obligations and such guaranty is secured by a pledge of
all of its Capital Securities and substantially all of its personal property, in
each case in accordance with Section 10.10;

 

(d) Subordinated Debt;



--------------------------------------------------------------------------------

(e) Hedging Obligations incurred upon ten (10) days prior written notice to
Agent for bona fide hedging purposes and not for speculation;

 

(f) Debt existing as of the Closing Date and set forth on Schedule 11.1 (other
than Debt to be Repaid and Subordinated Debt), and amendments, restatements,
supplements, refundings, renewals, refinancing, replacements or extensions
thereof on terms and conditions no less favorable, in the aggregate, to the
Related Parties than such existing Debt and in a principal amount not in excess
of that outstanding as of the date of such amendment, restatement, supplement,
refunding, renewal, refinancing, replacement or extension;

 

(g) the Debt to be Repaid (so long as such Debt is repaid on the Closing Date
with the proceeds of the initial Loans hereunder); and

 

(h) other unsecured Debt, in addition to the Debt listed above, in an aggregate
outstanding amount not at any time exceeding $5,000,000.

 

11.2 Liens. Not, and not permit any other Related Party to, create or permit to
exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except
(collectively, “Permitted Liens”):

 

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

 

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics, landlords and materialmen for labor,
materials, supplies or rentals incurred in the ordinary course of business, and
other similar Liens imposed by law and (ii) Liens in the form of deposits or
pledges incurred in connection with worker’s compensation, unemployment
compensation and other types of social security (excluding Liens arising under
ERISA) or in connection with surety bonds, bids, performance bonds and similar
obligations) for sums not overdue or being contested in good faith by
appropriate proceedings and not involving any advances or borrowed money or the
deferred purchase price of property or services and, in each case, for which it
maintains adequate reserves;

 

(c) Liens described on Schedule 11.2 as of the Closing Date;

 

(d) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on real property or equipment at the time of the
acquisition thereof by any Related Party (and not created in contemplation of
such acquisition) and (iii) Liens that constitute purchase money security
interests on any real property or equipment securing debt incurred for the
purpose of financing all or any part of the cost of acquiring such property,
provided that any such Lien attaches to such property within 60 days of the
acquisition thereof and attaches solely to the property so acquired;



--------------------------------------------------------------------------------

(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $50,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Related Party; and

 

(g) Liens arising under the Loan Documents.

 

11.3 Restricted Payments. Not, and not permit any other Related Party to, (a)
make any distribution to any holders of its Capital Securities, (b) purchase or
redeem any of its Capital Securities, (c) pay any management fees or similar
fees to any of its equityholders or any Affiliate thereof, (d) make any
redemption, prepayment, defeasance, repurchase or any other payment in respect
of any Subordinated Debt or (e) set aside funds for any of the foregoing
(collectively, “Restricted Payments”). Notwithstanding the foregoing:

 

(i) any Excluded Subsidiary may pay dividends or make other distributions to the
Company or any other Subsidiary,

 

(ii) any Pledged Subsidiary may pay dividends or make other distributions to the
Company, any Obligor or any other Pledged Subsidiary,

 

(iii) any Obligor (other than the Company) may pay dividends or make other
distributions to the Company or any other Obligor,

 

(iv) so long as no Event of Default or Unmatured Event of Default exists or
would result therefrom and the Borrowers are in pro forma compliance (as
determined on a Pro Forma Basis and as evidenced by a certificate of a Senior
Officer of the Company delivered to the Agent and the Lenders in advance
thereof) with all of the covenants set forth in Section 11.13, both before and
after giving effect thereto, the Company may:

 

(A) purchase Capital Securities from officers and employees of the Company to
the extent the aggregate amount of all such purchases does not exceed $2,000,000
during the term of this Agreement,

 

(B) redeem or convert 2008 Subordinated Debt to common stock of the Company
without payment of other consideration by the Related Parties other than payment
in cash of the Make-Whole Amount, but only to the extent that the aggregate
amount of the Make-Whole Amount does not exceed $19,000,000,

 

(C) redeem or repurchase all or a portion of 2004 Subordinated Debt,



--------------------------------------------------------------------------------

(D) purchase Capital Securities of the Company in an aggregate amount not to
exceed $5,000,000 during the term of this Agreement,

 

(E) pay dividends or make other distributions in respect of its Capital
Securities payable solely in shares of the Company’s capital stock,

 

(F) exchanges of capital stock of the Company for capital stock of the Company
or delivery of capital stock for the exercise price of stock options in lieu of
cash, and

 

(G) in addition to the purchases permitted under clause (A) above, repurchase
shares of capital stock of the Company held by the Designated Officers, provided
that the aggregate amount paid in connection therewith is less than $10,000,000
and the proceeds of such repurchases are immediately paid to the Company to
repay the Additional Stock Loans and other loans made by the Company to the
Designated Officers on or before the date hereof, and

 

(v) the Company may make regularly scheduled payments of interest in respect of
Subordinated Debt as and when the same becomes due in accordance with the terms
thereof to the extent permitted under the subordination provisions thereof.

 

11.4 Mergers, Consolidations, Sales. Not, and not permit any other Related Party
to, (a) be a party to any merger or consolidation, or purchase or otherwise
acquire all or substantially all of the assets or any Capital Securities of any
class of, or any partnership or joint venture interest in, any other Person, (b)
sell, transfer, convey or lease all or any substantial part of its assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for sales of inventory in the ordinary course of business, (c) sell or
assign with or without recourse any receivables or (d) consummate any other
Acquisition (collectively, “Restricted Transactions”), except for (i) so long as
no Event of Default or Unmatured Event of Default exists or would result
therefrom, any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any foreign Wholly-Owned Subsidiary into any other foreign
Wholly-Owned Subsidiary (but only to the extent that, if either such Subsidiary
is a Pledged Subsidiary, the survivor of such merger is a Pledged Subsidiary as
to which the Borrowers are in compliance with the provisions of Section 10.10 of
this Agreement), or by a Wholly-Owned Subsidiary into the Company or into any
other domestic Wholly-Owned Subsidiary; (ii) so long as no Event of Default or
Unmatured Event of Default exists or would result therefrom and the Borrowers
are in pro forma compliance (as determined on a Pro Forma Basis and as evidenced
by a certificate of a Senior Officer of the Company delivered to the Agent and
Lenders in advance thereof) with all of the covenants set forth in Section
11.13, both before and after giving effect thereto, sales and dispositions of
(A) the Easylink Note and the EasyLink Shares (and any assets received in
consideration of any such sale or disposition), (B) Assets acquired in
Acquisitions permitted under part (iii) of this Section provided such
disposition occurs within 270 days of such Acquisition, and (C) other assets
(including the Capital Securities of Subsidiaries) for at least fair market
value (as determined by the Board of Directors of the



--------------------------------------------------------------------------------

Company) so long as the greater of the fair market value and net book value of
all assets sold or otherwise disposed of under this clause (C) in any Fiscal
Year does not exceed $5,000,000 in the aggregate; and (iii) any Acquisition by
the Company or any domestic Wholly-Owned Subsidiary where:

 

(A) the business or division acquired are for use, or the Person acquired is
engaged, in the same or similar businesses engaged in by the Company and its
Subsidiaries on the Closing Date;

 

(B) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;

 

(C) the aggregate consideration paid or provided or to be paid or provided by
the Company or such Wholly-Owned Subsidiary in connection with such Acquisition
is solely cash, assumption of Debt permitted under Section 11.1 and capital
stock of the Company and the aggregate amount of such cash and assumed Debt
(less unrestricted acquired cash on hand acquired in such Acquisition) is not
more than $25,000,000;

 

(D) each of the parties to any Acquisition in which the Company issues Capital
Securities has a positive EBITDA for the twelve-month period most recently
completed prior to such Acquisition;

 

(E) the aggregate consideration paid or provided or to be paid or provided in
connection with such Acquisition and all other Acquisitions during the term of
this Agreement is not more than (i) $50,000,000 in cash plus assumed Debt less
unrestricted acquired cash on hand acquired in such Acquisition, and (ii)
$100,000,000 in capital stock of the Company;

 

(F) immediately after giving effect to such Acquisition, the Company is in pro
forma compliance (as determined on a Pro Forma Basis) with all the financial
ratios and restrictions set forth in Section 11.13 and (unless such Acquisition
is a Small Acquisition) the Company shall demonstrate such compliance in a
certificate of a Senior Officer of the Company delivered to the Agent and the
Lenders in advance of such Acquisition;

 

(G) in the case of the Acquisition of any Person, the Acquisition is on a
“friendly basis” and the Board of Directors of such Person has approved such
Acquisition;

 

(H) reasonably prior to such Acquisition (unless such Acquisition is a Small
Acquisition), the Agent shall have received complete executed or conformed
copies of each material document, instrument and agreement to be executed in
connection with such Acquisition together with all lien search reports and lien
release letters and other documents as the Agent may require to evidence the
termination of Liens on the assets or business to be acquired;

 

(I) not less than ten Business Days prior to such Acquisition (unless such
Acquisition is a Small Acquisition), the Agent shall have received an
acquisition summary with respect to the Person and/or business or division to be
acquired, such summary to include a



--------------------------------------------------------------------------------

reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of pro forma EBITDA relating thereto;

 

(J) consents have been obtained in favor of the Agent and the Lenders to the
collateral assignment of rights and indemnities under the related acquisition
documents;

 

(K) after giving effect to such Acquisition, the Revolving Loan Availability
plus the total cash and cash equivalents held by the Company and located in the
United States is equal to or more than $10,000,000; and

 

(L) the provisions of Section 10.10 have been satisfied and the Agent and its
counsel shall receive such documents, instruments, agreements and opinions as
are reasonably satisfactory in form and substance to the Agent and its counsel.

 

The Agent shall execute such UCC partial releases, quitclaims deeds and other
release documents with respect to any assets subject to an Asset Disposition
permitted under this Section 11.4.

 

11.5 Modification of Organizational Documents. Not permit the charter, by-laws
or other organizational documents of any Related Party to be amended or modified
in any way which would reasonably be expected to materially adversely affect the
interests of the Lenders.

 

11.6 Transactions with Affiliates. Not, and not permit any other Related Party
to, enter into, or cause, suffer or permit to exist any transaction, arrangement
or contract with any of its other Affiliates (other than the Related Parties)
which is on terms which are less favorable than are obtainable from any Person
which is not one of its Affiliates, except as described on Schedule 11.6 hereto.

 

11.7 Unconditional Purchase Obligations. Not, and not permit any other Related
Party to, enter into or be a party to any contract for the purchase of
materials, supplies or other property or services if such contract requires that
payment be made by it regardless of whether delivery is ever made of such
materials, supplies or other property or services, other than any such contract
entered into in the ordinary course of business.

 

11.8 Inconsistent Agreements. Not, and not permit any other Related Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Related Party of any of its Obligations hereunder or under any other Loan
Document, (b) prohibit any Related Party from granting to the Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (i)
pay dividends or make other distributions to the Company or any other
Subsidiary, or pay any Debt owed to the Company or any other Subsidiary, (ii)
make loans or advances to any Related Party or (iii) transfer any of its assets
or properties to any Related Party, other than (A) customary restrictions and
conditions contained in agreements relating to the sale of all or a substantial
part



--------------------------------------------------------------------------------

of the assets of any Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder, (B) restrictions or conditions imposed by any
agreement relating to purchase money Debt, Capital Leases and other secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Debt, and (C) customary provisions in leases
and other contracts restricting the assignment thereof.

 

11.9 Business Activities; Issuance of Equity. Not, and not permit any other
Related Party to, engage in any line of business other than the businesses
engaged in on the date hereof and businesses reasonably related or complementary
thereto to the extent reasonably comparable to the lines of business engaged in
by the Company and its Subsidiaries on the date hereof. Not permit any
Subsidiary to issue any Capital Securities, other than any issuance by a
Subsidiary to the Company or another Subsidiary in accordance with Section 11.3.

 

11.10 Investments. Not, and not permit any other Related Party to, make or
permit to exist any Investment in any other Person, except the following:

 

(a) contributions by the Company or any Obligor to the capital of any other
Obligor, contributions by a Pledged Subsidiary to the capital of any other
Pledged Subsidiary, and contributions by any Excluded Subsidiary to the capital
of any other Excluded Subsidiary;

 

(b) Investments constituting Debt permitted by Section 11.1;

 

(c) Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;

 

(d) Cash Equivalent Investments;

 

(e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits which are maintained with any bank other
than a Lender shall not at any time exceed $500,000 in the aggregate in the
United States;

 

(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such Account Debtors;

 

(g) Investments to consummate any Acquisition permitted by Section 11.4 to the
extent that any Subsidiaries formed, acquired or arising in connection with such
Acquisition and any Subsidiary acquiring any assets in connection with any such
Acquisition are, or become, Obligors upon consummation thereof;

 

(h) Investments to consummate Acquisitions (in addition to those permitted under
the preceding clause (g)) permitted by Section 11.4 to the extent that the
aggregate amount of such Investments made after the date hereof are less than
the lesser of $10,000,000 and 5% of Consolidated Net Worth;



--------------------------------------------------------------------------------

(i) Investments listed on Schedule 11.10 as of the Closing Date;

 

(j) Loans to the Designated Officers made after the date hereof to pay taxes on
certain Capital Securities of the Company in accordance with Restricted Stock
Award Agreements, Promissory Notes and Stock Pledge Agreements in an aggregate
initial principal amount not to exceed $5,000,000 (the “Additional Stock Loans”)
and additional compensation related loans to officers or employees of the
Company made after the date hereof in an aggregate initial principal amount not
to exceed $2,000,000; and

 

(k) other Investments made after the date hereof in an aggregate amount not to
exceed $7,000,000;

 

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by the foregoing
clauses (a), (b), (c), (g), (i) and (j) shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.

 

11.11 Restriction of Amendments to Certain Documents. Not (a) amend or otherwise
modify, or waive any rights under, the Subordinated Debt Documents, except for
amendments made after five (5) days’ prior written notice to the Agent and the
Lenders thereof which could not in any respect be adverse to the Company, the
Agent or the Lenders, as determined by the Required Lenders, or (b) permit to
exist any Designated Senior Indebtedness (other than the Obligations).

 

11.12 Fiscal Year. Not change its Fiscal Year.

 

11.13 Financial Covenants.

 

11.13.1 Fixed Charge Coverage Ratio. Not permit at any time the Fixed Charge
Coverage Ratio for any Computation Period to be less than 1.50 to 1.00.

 

11.13.2 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA Ratio as
of the last day of any Computation Period ending during any period set forth
below to exceed the applicable ratio set forth below opposite such period:

 

Period

--------------------------------------------------------------------------------

   Total Debt to
EBITDA Ratio


--------------------------------------------------------------------------------

Closing Date through March 30, 2004

   2.50 to 1.00

March 31, 2004 through June 29, 2004

   2.25 to 1.00

June 30, 2004 and thereafter

   2.00 to 1.00



--------------------------------------------------------------------------------

11.13.3 Consolidated Net Worth. Not permit Consolidated Net Worth to be less
than the sum of (a) $90,000,000, plus (b) 50% of positive Consolidated Net
Income for each Fiscal Quarter beginning with the Fiscal Quarter ending December
31, 2003, plus (c) 75% of the value of Company’s Capital Securities issued in
connection with any Acquisition, minus (d) up to $10,000,000 in extraordinary
charges for impairment of assets after September 15, 2003 for the Fiscal Year
ending December 31, 2003.

 

11.13.4 Domestic EBITDA. Not permit for any period of four Fiscal Quarters
aggregate EBITDA of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP but deducting therefrom EBITDA of
Subsidiaries based in or primarily operating outside of the United States to be
less than 55% of EBITDA of the Company and its Subsidiaries for such period.

 

11.14 Cancellation of Debt. Not, and not permit any other Related Party to,
cancel any claim or debt owing to it, except for reasonable consideration or in
the ordinary course of business.

 

11.15 Subsidiary Matters. Not at any time (i) designate any Subsidiary as an
Excluded Subsidiary, or permit to exist any Subsidiary which is not a direct,
first-tier Subsidiary of a domestic Obligor or which has been designated, as an
Excluded Subsidiary, if such Subsidiary holds more than 1% of Consolidated
Tangible Assets of the Company and its Subsidiaries (except (X) as to each of
Xpedite England, Xpedite France and Xpedite Germany prior to the earlier of
December 31, 2004 and the date on which it shall become a direct, first-tier
subsidiary of Xpedite Worldwide and (Y) Premiere Australia so long as it shall
hold less than 5% of the Consolidated Tangible Assets of the Company and its
Subsidiaries), (ii) permit that portion of Consolidated Tangible Assets held by
all Subsidiaries then designated as Excluded Subsidiaries (except (X) as to each
of Xpedite England, Xpedite France and Xpedite Germany prior to the earlier of
December 31, 2004 and the date on which it shall become a direct, first-tier
subsidiary of Xpedite Worldwide and (Y) Premiere Australia so long as it shall
hold less than 5% of the Consolidated Tangible Assets of the Company and its
Subsidiaries), determined on an aggregate basis, to exceed more than 5% of
Consolidated Tangible Assets of the Company and its Subsidiaries, or (iii)
permit Premiere Ireland to have any Debt, liabilities or obligations, except
liabilities and obligations (other than Debt) incurred in the ordinary course of
its business.

 

SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

 

12.1 Initial Credit Extension. The obligation of the Lenders to make the initial
Loans and the obligation of the Issuing Lender to issue its initial Letter of
Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 12.2, subject to the conditions precedent that (a) all Debt
to be Repaid has been (or concurrently with the initial borrowing will be) paid
in full, and that all agreements and instruments governing the Debt to be Repaid
and that all Liens securing such Debt to be Repaid have been (or concurrently
with the



--------------------------------------------------------------------------------

initial borrowing will be) terminated and (b) the Agent shall have received all
of the following, each duly executed and dated the Closing Date (or such earlier
date as shall be satisfactory to the Agent), in form and substance satisfactory
to the Agent (and the date on which all such conditions precedent have been
satisfied or waived in writing by the Agent and the Lenders is called the
“Closing Date”):

 

12.1.1 Notes. A Note for each Lender.

 

12.1.2 Authorization Documents. For each Related Party, (a) its charter (or
similar formation document), certified by the appropriate governmental
authority; (b) a certificate as to good standing in its state of incorporation
(or formation) and in each other state requested by the Agent; (c) its bylaws
(or similar governing document); (d) resolutions of its board of directors (or
similar governing body) approving and authorizing such Person’s execution,
delivery and performance of the Loan Documents to which it is party and the
transactions contemplated thereby; and (e) signature and incumbency certificates
of its officers executing any of the Loan Documents (it being understood that
the Agent and each Lender may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein), all certified by
its secretary or an assistant secretary (or similar officer) of such Person as
being in full force and effect without modification.

 

12.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Company and each
other Loan Party of the documents referred to in this Section 12.

 

12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

 

12.1.5 Guaranty and Collateral Agreement. A counterpart of the Guaranty and
Collateral Agreement executed by each Obligor, together with all instruments,
transfer powers and other items required to be delivered in connection
therewith.

 

12.1.6 Pledge Agreement. A counterpart of a Pledge Agreement executed by each
holder of Capital Securities of a Pledged Subsidiary together with all
certificated securities (if any), instruments, transfer powers and other items
required to be delivered in connection therewith, including without limitation,
opinions of counsel qualified in the jurisdiction of each such holder (to the
extent such holder is not a domestic Person) and in the jurisdiction of each
such Pledged Subsidiary (to the extent such Pledged Subsidiary is not a domestic
Pledged Subsidiary), all in form and substance satisfactory to the Agent.

 

12.1.7 Perfection Certificate. A Perfection Certificate completed and executed
by each Loan Party.

 

12.1.8 Opinions of Counsel. Opinions of counsel for each Loan Party, including
local counsel reasonably requested by the Agent.



--------------------------------------------------------------------------------

12.1.9 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the Agent
has been named as a lender’s loss payee and an additional insured on all related
insurance policies.

 

12.1.10 Copies of Documents. Copies of the Easylink Note and the ATT Agreement
certified by the secretary or assistant secretary (or similar officer) of the
Company as being true, accurate and complete.

 

12.1.11 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Agent to the extent
invoiced prior to the Closing Date, plus such additional amounts of Attorney
Costs as shall constitute the Agent’s reasonable estimate of Attorney Costs
incurred or to be incurred by the Agent through the closing proceedings
(provided that such estimate shall not thereafter preclude final settling of
accounts between the Company and the Agent).

 

12.1.12 Solvency Certificate. A Solvency Certificate executed by a Senior
Officer of each Obligor.

 

12.1.13 Pro Forma. A consolidated pro forma balance sheet of the Company as at
the Closing Date, adjusted to give effect to the consummation of the financings
contemplated hereby as if such transactions had occurred on such date,
consistent in all material respects with the sources and uses of cash as
previously described to the Lenders and the forecasts previously provided to the
Lenders.

 

12.1.14 Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) payoff letters evidencing repayment in full of
all Debt to be Repaid, the termination of all agreements relating thereto and
the release of all Liens granted in connection therewith, with Uniform
Commercial Code or other appropriate termination statements and documents
effective to evidence the foregoing (other than Liens permitted by Section 11.2)
and (c) such other Uniform Commercial Code termination statements as the Agent
may reasonably request.

 

12.1.15 Filings, Registrations and Recordings. The Agent shall have received
each document (including Uniform Commercial Code financing statements) required
by the Collateral Documents or under law or reasonably requested by the Agent to
be filed, registered or recorded in order to create in favor of the Agent, for
the benefit of the Lenders, a perfected Lien on the collateral described
therein, prior to any other Liens (subject only to Liens permitted pursuant to
Section 11.2), in proper form for filing, registration or recording.

 

12.1.16 Closing Certificate, Consents and Permits. A certificate executed by an
officer of each Borrower on behalf of the Company certifying the matters set
forth in Section 12.2.1 as of the Closing Date.



--------------------------------------------------------------------------------

12.1.17 Other. Such other documents as the Agent or any Lender may reasonably
request.

 

12.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:

 

12.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:

 

(a) the representations and warranties of each Related Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date); and

 

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.

 

12.2.2 Confirmatory Certificate. If requested by the Agent or any Lender, the
Agent shall have received (in sufficient counterparts to provide one to each
Lender) a certificate dated the date of such requested Loan or Letter of Credit
and signed by a duly authorized representative of the Company as to the matters
set out in Section 12.2.1 (it being understood that each request by any one or
more of the Borrowers for the making of a Loan or the issuance of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers that the conditions precedent set forth in Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Agent or any Lender may
reasonably request in support thereof.

 

SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.

 

13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

 

13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by any Borrower hereunder or under
any other Loan Document.

 

13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Related Party in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $1,000,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or (b)
accelerate the maturity of such Debt or permit the holder or holders thereof, or
any trustee or



--------------------------------------------------------------------------------

agent for such holder or holders, to cause such Debt to become due and payable
(or require any Related Party to purchase or redeem such Debt or post cash
collateral in respect thereof) prior to its expressed maturity.

 

13.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Related Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, would reasonably be expected to have a Material Adverse Effect.

 

13.1.4 Bankruptcy, Insolvency, etc. Any Related Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Related Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Related Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any
Related Party or for a substantial part of the property of any thereof and is
not discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Related Party, and if such case or proceeding is not commenced by such Related
Party, it is consented to or acquiesced in by such Related Party, or remains for
60 days undismissed; or any Related Party takes any action to authorize, or in
furtherance of, any of the foregoing.

 

13.1.5 Non-Compliance with Loan Documents. (a) Failure by any Borrower to comply
with or to perform any covenant set forth in Section 10.1.5, 10.3(b), 10.5 or
10.9 or Section 11; or (b) failure by any Borrower to comply with or to perform
any other provision of this Agreement or any other Loan Document (and not
constituting an Event of Default under any other provision of this Section 13)
and continuance of such failure described in this clause (b) for 30 days.

 

13.1.6 Representations; Warranties. Any representation or warranty made by any
Borrower herein or any other Loan Document is breached or is false or misleading
in any material respect, or any schedule, certificate, financial statement,
report, notice or other writing furnished by any Related Party to the Agent or
any Lender in connection herewith is false or misleading in any material respect
on the date as of which the facts therein set forth are stated or certified.

 

13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$200,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds twenty percent of the Total Plan Liability, or (d)
there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Company or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds $500,000.



--------------------------------------------------------------------------------

13.1.8 Judgments. Final judgments which exceed an aggregate of $500,000
(exclusive of judgment amounts to the extent covered by insurance where such
Related Party has submitted a claim and the insurer has not contested liability
in respect of such judgment) shall be rendered against any Related Party and
shall not have been paid, discharged or vacated or had execution thereof stayed
pending appeal within 30 days after entry or filing of such judgments.

 

13.1.9 Invalidity of Collateral Documents, etc. Any Collateral Document shall
cease to be in full force and effect; or any Related Party (or any Person by,
through or on behalf of any Related Party) shall contest in any manner the
validity, binding nature or enforceability of any Collateral Document.

 

13.1.10 Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing Subordinated Debt, or any subordination
provision in any guaranty by any Subsidiary of any Subordinated Debt, shall
cease to be in full force and effect, or any Related Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.

 

13.1.11 Change of Control. A Change of Control shall occur.

 

13.1.12 Loss of Material Contract. The occurrence of the termination or other
loss for any reason of any material lease or material contract to which the
Company or any Subsidiary is a party which is reasonably likely to have a
Material Adverse Effect.

 

13.2 Effect of Event of Default. If any Event of Default described in Section
13.1.4 shall occur in respect of any Borrower, the Commitments shall immediately
terminate and the Loans and all other Obligations hereunder shall become
immediately due and payable and the Borrowers shall become immediately
obligated, jointly and severally, to Cash Collateralize all Letters of Credit,
all without presentment, demand, protest or notice of any kind; and, if any
other Event of Default shall occur and be continuing, the Agent may (and, upon
the written request of the Required Lenders shall) declare the Commitments to be
terminated in whole or in part and/or declare all or any part of the Loans and
all other Obligations hereunder to be due and payable and/or demand that the
Borrowers immediately Cash Collateralize all or any Letters of Credit, whereupon
the Commitments shall immediately terminate (or be reduced, as applicable)
and/or the Loans and other Obligations hereunder shall become immediately due
and payable (in whole or in part, as applicable) and/or the Borrowers shall
immediately become jointly and severally obligated to Cash Collateralize the
Letters of Credit (all or any, as applicable), all without presentment, demand,
protest or notice of any kind. The Agent shall promptly advise the Company of
any such declaration, but failure to do so shall not impair the effect of such
declaration. Any cash collateral delivered pursuant to this Agreement in
connection with any Letter of Credit shall be held by the Agent (without
liability for interest thereon) and applied to the Obligations arising in
connection with any drawing under a Letter of Credit. After the



--------------------------------------------------------------------------------

expiration or termination of all Letters of Credit, such cash collateral shall
be applied by the Agent to any remaining Obligations hereunder and any excess
shall be delivered to the Company or as a court of competent jurisdiction may
elect.

 

Notwithstanding any other provisions of this Credit Agreement, after the
Commitments shall have terminated and the Loans (with accrued interest thereon)
and all other Obligations hereunder and under the Loan Documents (including
without limitation the maximum amount of all contingent liabilities under
Letters of Credit) shall have become due and payable, all amounts collected or
received by the Agent or any Lender on account of amounts outstanding under any
of the Loan Documents or in respect of the Collateral shall be paid over or
delivered as follows:

 

FIRST, to the payment of all fees, costs, expenses and indemnities of the Agent
(in its capacity as such), including Attorney Costs, and any other Obligations
owing to the Agent in respect of sums advanced by the Agent to preserve the
Collateral or to preserve its security interest in the Collateral, until paid in
full;

 

SECOND, to the payment of all fees, costs, expenses and indemnities (including
Attorney Costs) of the Lenders, pro-rata, until paid in full;

 

THIRD, to the payment of all of the Obligations (other than Bank Product
Obligations and Hedging Obligations) consisting of accrued and unpaid interest
owing to any Lender, pro-rata, until paid in full;

 

FOURTH, to the payment of all of the Obligations (other than Bank Product
Obligations and Hedging Obligations) consisting of principal owing to any
Lender, pro-rata, until paid in full;

 

FIFTH, to the payment of the Agent an amount equal to all Obligations in respect
of outstanding Letters of Credit to be held as cash collateral in respect of
such obligations;

 

SIXTH, to the payment of all Bank Products Obligations and Hedging Obligations
owing to any Lender or its Affiliates, pro-rata, until paid in full;

 

SEVENTH, to the payment of all other Obligations owing to each Lender, pro-rata,
until paid in full; and

 

EIGHTH, to the payment of any remaining proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.

 

SECTION 14 THE AGENT.

 

14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.9) appoints, designates and authorizes the Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement



--------------------------------------------------------------------------------

or any other Loan Document, together with such powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, the Agent shall not
have any duty or responsibility except those expressly set forth herein, nor
shall the Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

14.1.1 Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Agent in this
Section 14 with respect to any acts taken or omissions suffered by the Issuing
Lender in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent”, as used in
this Section 14, included the Issuing Lender with respect to such acts or
omissions and (b) as additionally provided in this Agreement with respect to the
Issuing Lender.

 

14.1.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

14.1.3 Exculpation of Agent. None of the Agent nor any of its directors,
officers, employees or agents shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except to the
extent resulting from its own gross negligence or willful misconduct in
connection with its duties expressly set forth herein as determined by a final,
nonappealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Related Party or Affiliate of
the Company, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of any Related Party or any other party to
any Loan Document to perform its Obligations hereunder or thereunder. The Agent
shall not be under any obligation to any Lender to ascertain or to inquire



--------------------------------------------------------------------------------

as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Company or any of the Company’s Subsidiaries
or Affiliates.

 

14.2 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, electronic mail message,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Related Party),
independent accountants and other experts selected by the Agent. The Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or all Lenders or any affected Lender,
respectively, for matters requiring the consent of all Lenders or any affected
Lender, respectively, pursuant to Section 15.1) as it deems appropriate and, if
it so requests, confirmation from the Lenders of their obligation to indemnify
the Agent against any and all liability and expense which may be incurred by it
by reason of taking or continuing to take any such action. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon each Lender. For purposes of determining
compliance with the conditions specified in Section 12, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Agent shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

14.3 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or Unmatured Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Agent for the account of the Lenders, unless the
Agent shall have received written notice from a Lender or the Company referring
to this Agreement, describing such Event of Default or Unmatured Event of
Default and stating that such notice is a “notice of default”. The Agent will
notify the Lenders of its receipt of any such notice. The Agent shall take such
action with respect to such Event of Default or Unmatured Event of Default as
may be requested by the Required Lenders in accordance with Section 13; provided
that unless and until the Agent has received any such request, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Unmatured Event of Default as
it shall deem advisable or in the best interest of the Lenders so long as it is
not in conflict with any express provision of this Agreement or any other Loan
Documents.

 

14.4 Credit Decision. Each Lender acknowledges that the Agent has not made any
representation or warranty to it, and that no act by the Agent hereafter taken,
including any consent and acceptance of any assignment or review of the affairs
of the Related Parties, shall be deemed to constitute any representation or
warranty by the Agent to any Lender as to any matter,



--------------------------------------------------------------------------------

including whether the Agent has disclosed material information in its
possession. Each Lender represents to the Agent that it has, independently and
without reliance upon the Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Related Parties, and made its own decision to enter into
this Agreement and to extend credit to the Related Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon the
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrowers. Except for notices, reports and
other documents expressly herein required to be furnished to the Lenders by the
Agent, the Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial or other condition or creditworthiness of the
Related Parties which may come into the possession of the Agent.

 

14.5 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Agent and its
directors, officers, employees and agents (to the extent not reimbursed by or on
behalf of the Borrowers and without limiting the obligation of the Borrowers to
do so), according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that no Lender shall
be liable for any payment to any such Person of any portion of the Indemnified
Liabilities to the extent determined by a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct. No action taken in accordance with
the directions of the Required Lenders (or all the Lenders or any affected
Lender if such action is required to be consented to by all Lenders or any
affected Lender pursuant to Section 15.1) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs and Taxes) incurred by the Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit,
any foreclosure under, or modification, release or discharge of, any or all of
the Collateral Documents, termination of this Agreement and the resignation or
replacement of the Agent.

 

14.6 Agent in Individual Capacity. LaSalle and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Related Parties and their
Affiliates as though LaSalle were not the Agent hereunder and without notice to
or consent of any Lender. Each Lender acknowledges that, pursuant to such
activities,



--------------------------------------------------------------------------------

LaSalle or its Affiliates may receive information regarding the Related Parties
and their Affiliates (including information that may be subject to
confidentiality obligations in favor of a Related Party or such Affiliate) and
acknowledges that the Agent shall be under no obligation to provide such
information to them. With respect to their Loans (if any), LaSalle and its
Affiliates shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though LaSalle were not the Agent, and
the terms “Lender” and “Lenders” include LaSalle and its Affiliates, to the
extent applicable, in their individual capacities.

 

14.7 Successor Agent. The Agent may resign as Agent upon 30 days’ notice to the
Lenders. If the Agent resigns under this Agreement, the Required Lenders shall,
with (so long as no Event of Default exists) the consent of the Company (which
shall not be unreasonably withheld or delayed), appoint from among the Lenders a
successor agent for the Lenders. If no successor agent is appointed prior to the
effective date of the resignation of the Agent, the Agent may appoint, after
consulting with the Lenders and the Company, a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent, and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 14 and Sections 15.5 and 15.16 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of the Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

 

14.8 Collateral Matters. The Lenders irrevocably authorize the Agent, at its
option and in its discretion, (a) to release any Lien granted to or held by the
Agent under any Collateral Document (i) upon termination of the Commitments and
payment in full of all Loans and all other obligations of the Borrowers
hereunder and the expiration or termination of all Letters of Credit; (ii)
constituting property sold or to be sold or disposed of as part of or in
connection with any Disposition permitted hereunder; or (iii) subject to Section
15.1, if approved, authorized or ratified in writing by the Required Lenders; or
(b) to subordinate its interest in any Collateral to any holder of a Lien on
such Collateral which is permitted by Section 11.2(d)(i) or (d)(iii) (it being
understood that the Agent may conclusively rely on a certificate from the
Company in determining whether the Debt secured by any such Lien is permitted by
Section 11.1(b)). Upon request by the Agent at any time, the Lenders will
confirm in writing the Agent’s authority to release, or subordinate its interest
in, particular types or items of Collateral pursuant to this Section 14.8. Each
Lender hereby authorizes the Agent to give blockage notices in connection with
any Subordinated Debt at the direction of Required Lenders and agrees that it
will not act unilaterally to deliver such notices.

 

14.9 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Related
Party, the Agent (irrespective of whether the



--------------------------------------------------------------------------------

principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrowers) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 5, 15.5 and 15.16)
allowed in such judicial proceedings; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 5, 15.5 and 15.16.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

14.10 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Agent, the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the other Lenders or other Persons so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

 

SECTION 15 GENERAL.

 

15.1 Waiver; Amendments. No delay on the part of the Agent or any Lender in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the other Loan



--------------------------------------------------------------------------------

Documents shall in any event be effective unless the same shall be in writing
and acknowledged and consented to in writing by the Required Lenders, and then
any such amendment, modification, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No
amendment, modification, waiver or consent shall (a) change the Pro Rata Share
of any Lender without the written consent of such Lender, (b) extend or increase
the Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 13.2) without the written consent of such Lender, (c) extend the date
scheduled for payment of any principal (excluding mandatory prepayments) of or
interest on the Loans or any fees payable hereunder without the written consent
of each Lender directly affected thereby, (d) reduce the principal amount of any
Loan, the rate of interest thereon or any fees payable hereunder, without the
consent of each Lender directly affected thereby; or (e) release any party from
its obligations under the Guaranty or all or any substantial part of the
collateral granted under the Collateral Documents, change the definition of
Required Lenders, any provision of this Section 15.1 or reduce the aggregate Pro
Rata Share required to effect an amendment, modification, waiver or consent,
without, in each case, the written consent of all Lenders. No provision of
Section 6.2.2 or Section 6.3 with respect to the timing or application of
mandatory prepayments of the Loans shall be amended, modified or waived without
the written consent of the Required Lenders. No provision of Section 14 or other
provision of this Agreement affecting the Agent in its capacity as such shall be
amended, modified or waived without the consent of the Agent. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender.

 

15.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Agent) the
aggregate unpaid principal amount of the Loans then outstanding under such Note.

 

15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the Agent shall
be entitled to rely on telephonic instructions from any person that the Agent in
good faith believes is an authorized officer or employee of a Borrower, and the
Borrowers shall jointly and severally agree to hold the Agent and each other
Lender harmless from any loss, cost or expense resulting from any such reliance.

 

15.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be



--------------------------------------------------------------------------------

made in accordance with GAAP, consistently applied; provided that if the Company
notifies the Agent that the Borrowers wish to amend any covenant in Section 11
(or any related definition) to eliminate or to take into account the effect of
any change in GAAP on the operation of such covenant (or if the Agent notifies
the Company that the Required Lenders wish to amend Section 11.13 (or any
related definition) for such purpose), then the Borrowers’ compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to the Borrowers and the Required Lenders.

 

15.5 Costs, Expenses and Taxes. The Borrowers agree, jointly and severally, to
pay on demand all reasonable out-of-pocket costs and expenses of the Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any Collateral and the costs of Intralinks, if applicable) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), whether or not the
transactions contemplated hereby or thereby shall be consummated, and all
reasonable out-of-pocket costs and expenses (including Attorney Costs and any
Taxes) incurred by the Agent and each Lender after an Event of Default in
connection with the collection of the Obligations or the enforcement of this
Agreement, the other Loan Documents or any other documents or during any
workout, restructuring or negotiations in respect thereof. In addition, the
Borrowers agree to pay, jointly and severally, and to save the Agent and the
Lenders harmless from all liability for, any fees of the Company’s auditors in
connection with any reasonable exercise by the Agent and the Lenders of their
rights pursuant to Section 10.2. All Obligations provided for in this Section
15.5 shall survive repayment of the Loans, cancellation of the Notes, expiration
or termination of the Letters of Credit and termination of this Agreement.

 

15.6 Assignments; Participations.

 

15.6.1 Assignments. (a) Any Lender may at any time assign to one or more Persons
(any such Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Agent, the Issuing Lender
(for an assignment of the Revolving Loans and the Revolving Commitment Amount)
and, so long as no Event of Default exists, the Company (which consents of the
Agent, the Issuing Lender and the Company shall not be unreasonably withheld or
delayed and shall not be required for an assignment by a Lender to a Lender or
an Affiliate of a Lender). Except as the Agent and the Company (so long as no
Event of Default exists) may otherwise agree, any such assignment shall be in a
minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. Each Borrower and the Agent
shall be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned to an Assignee until the Agent shall
have received and accepted an effective assignment agreement in substantially
the form of Exhibit D hereto (an “Assignment Agreement”) executed, delivered and
fully completed by the applicable parties thereto and a processing fee of
$3,500. No assignment may be made to any Person if at the time of such
assignment any Borrower would be obligated to pay



--------------------------------------------------------------------------------

any greater amount under Section 7.6 or Section 8 to the Assignee than such
Borrower is then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, such Borrower will
not be required to pay such greater amounts). Any attempted assignment not made
in accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2. Each Borrower shall be deemed to have
granted its consent to any assignment requiring its consent hereunder unless the
Company has expressly objected to such assignment within three Business Days
after notice thereof.

 

(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Borrowers shall execute and deliver to the Agent for
delivery to the Assignee (and, as applicable, the assigning Lender) a Note in
the principal amount of the Assignee’s Pro Rata Share of the Revolving
Commitment Amount (and, as applicable, a Note in the principal amount of the Pro
Rata Share of the Revolving Commitment Amount retained by the assigning Lender).
Each such Note shall be dated the effective date of such assignment. Upon
receipt by the assigning Lender of such Note, the assigning Lender shall return
to the Company any prior Note held by it.

 

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

15.6.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Borrowers and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations hereunder and (c) all amounts payable by the
Borrowers shall be determined as if such Lender had not sold such participation
and shall be paid directly to such Lender. No Participant shall have any direct
or indirect voting rights hereunder except with respect to any event described
in Section 15.1 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders. Each Lender agrees to incorporate the
requirements of the preceding sentence into each participation agreement which
such Lender enters into with any Participant. The Borrowers agree that if
amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount



--------------------------------------------------------------------------------

of its participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with the Lenders, and the Lenders agree
to share with each Participant, as provided in Section 7.5. The Borrowers also
agree that each Participant shall be entitled to the benefits of Section 7.6 or
Section 8 as if it were a Lender (provided that on the date of the participation
no Participant shall be entitled to any greater compensation pursuant to Section
7.6 or Section 8 than would have been paid to the participating Lender on such
date if no participation had been sold and that each Participant complies with
Section 7.6(d) as if it were an Assignee).

 

15.7 Register. The Agent shall maintain a copy of each Assignment Agreement
delivered and accepted by it and register (the “Register”) for the recordation
of names and addresses of the Lenders and the Commitment of each Lender from
time to time and whether such Lender is the original Lender or the Assignee. No
assignment shall be effective unless and until the Assignment Agreement is
accepted and registered in the Register. All records of transfer of a Lender’s
interest in the Register shall be conclusive, absent manifest error, as to the
ownership of the interests in the Loans. The Agent shall not incur any liability
of any kind with respect to any Lender with respect to the maintenance of the
Register.

 

15.8 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

 

15.9 Confidentiality. The Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts the Agent or such Lender applies
to maintain the confidentiality of its own confidential information) to maintain
as confidential all information provided to them by any Related Party and
designated as confidential, except that the Agent and each Lender may disclose
such information (a) to Persons employed or engaged by the Agent or such Lender
in evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any Assignee or Participant or potential Assignee or
Participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such Assignee or Participant or potential Assignee or
Participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Agent or such Lender to be
compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of the Agent’s or such Lender’s counsel, is
required by law; (e) in connection with the exercise of any right or remedy
under the Loan Documents or in connection with any litigation to which the Agent
or such Lender is a party; (f) to any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender; (g) to any Affiliate
of the Agent, the Issuing Lender or any other Lender who may provide Bank
Products to the Related Parties; or (h) that ceases to be confidential through
no fault of the Agent or any Lender. Notwithstanding the foregoing, the
Borrowers hereby consent to the publication by the Agent or any Lender of a
“tombstone” or similar advertising material relating to the



--------------------------------------------------------------------------------

financing transactions contemplated by this Agreement, and the Agent reserves
the right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements. Notwithstanding anything
in this Agreement or any other Loan Document to the contrary, any information
with respect to the “tax treatment” or “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby shall not be confidential and the Agent and the Lenders and
other parties hereto may disclose without limitation of any kind any information
that is provided to the Agent or the Lenders with respect to the “tax treatment”
or “tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4); provided, that to the extent any Loan Document contains
information that relates to the “tax treatment” or “tax structure” and contains
other information, this paragraph shall only apply to the information regarding
the “tax treatment” or “tax structure.”

 

15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Borrowers
and rights of the Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.

 

15.11 Nature of Remedies. All Obligations of the Related Parties and rights of
the Agent and the Lenders expressed herein or in any other Loan Document shall
be in addition to and not in limitation of those provided by applicable law. No
failure to exercise and no delay in exercising, on the part of the Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

15.12 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Agent or the Lenders.

 

15.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.



--------------------------------------------------------------------------------

15.14 Successors and Assigns. This Agreement shall be binding upon the
Borrowers, the Lenders and the Agent and their respective successors and
assigns, and shall inure to the benefit of the Borrowers, the Lenders and the
Agent and the successors and assigns of the Lenders and the Agent. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. No Borrower may assign or transfer any of its rights
or Obligations under this Agreement without the prior written consent of the
Agent and each Lender.

 

15.15 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

 

15.16 INDEMNIFICATION BY THE BORROWERS. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE AGENT AND THE LENDERS AND THE AGREEMENT TO
EXTEND THE COMMITMENTS PROVIDED HEREUNDER, EACH BORROWER HEREBY AGREES, JOINTLY
AND SEVERALLY, TO INDEMNIFY, EXONERATE AND HOLD THE AGENT, EACH LENDER AND EACH
OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE AGENT AND
EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND
ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES,
INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED
BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR
RELATING TO (A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES,
PURCHASE OF ASSETS OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE
FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY
OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY RELATED PARTY, (C) ANY VIOLATION OF ANY
ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY
ANY RELATED PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION,
CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY RELATED PARTY OR THEIR
RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF
HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT
OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES,
EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE
LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE
BORROWERS HEREBY AGREE TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED



--------------------------------------------------------------------------------

LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.16 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 

15.17 Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender. Neither the Agent nor any Lender has any fiduciary
relationship with or duty to any Related Party arising out of or in connection
with this Agreement or any of the other Loan Documents, and the relationship
between the Related Parties, on the one hand, and the Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor. Neither the Agent nor any Lender undertakes any responsibility to any
Related Party to review or inform any Related Party of any matter in connection
with any phase of any Related Party’s business or operations. The Borrowers
agree, on behalf of themselves and each other Related Party, that neither the
Agent nor any Lender shall have liability to any Related Party (whether sounding
in tort, contract or otherwise) for losses suffered by any Related Party in
connection with, arising out of, or in any way related to the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED
THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY
WITH RESPECT TO, AND EACH BORROWER ON BEHALF OF ITSELF AND EACH OTHER RELATED
PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL, INDIRECT
OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE). Each Borrower acknowledges that it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party. No joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Loan Parties and
the Lenders

 

15.18 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE AGENT



--------------------------------------------------------------------------------

FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. EACH
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF ILLINOIS. EACH BORROWER HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

15.19 WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENT AND EACH LENDER
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

[signature pages follow]



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

PTEK HOLDINGS, INC.

By:

 

/s/ L. Scott Askins

--------------------------------------------------------------------------------

Title:

 

Senior Vice President – Legal and Secretary

AMERICAN TELECONFERENCING

SERVICES, LTD.

By:

 

/s/ L. Scott Askins

--------------------------------------------------------------------------------

Title:

 

Senior Vice President – Legal and Secretary

XPEDITE SYSTEMS, INC.

By:

 

/s/ L. Scott Askins

--------------------------------------------------------------------------------

Title:

 

Senior Vice President – Legal and Secretary



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,


as Agent, as Issuing Lender and as a Lender

By:

 

/s/ James J. Hess

--------------------------------------------------------------------------------

Title:

 

First Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Documentation
Agent and as a Lender

By:

 

/s/ W. Brendan Chambers

--------------------------------------------------------------------------------

Title:

 

Vice President